Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$3,450,000,000
 
CREDIT AGREEMENT
 
among
 
UNIVERSAL HEALTH SERVICES, INC.,
 
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
SUNTRUST BANK, THE ROYAL BANK OF SCOTLAND PLC, BANK OF TOKYO-MITSUBISHI
UFJ TRUST COMPANY and CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
 
as Co-Documentation Agents,
 
BANK OF AMERICA N.A. and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents,
 
and
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
Dated as of November 15, 2010
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



J.P. MORGAN SECURITIES INC. AND
DEUTSCHE BANK SECURITIES INC.,
 
as Joint Lead Arrangers and Joint Bookrunners,
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arranger
 
 
 

--------------------------------------------------------------------------------

 

 
 
TABLE OF CONTENTS
 
Page
 
SECTION 1.   DEFINITIONS
1
     
Defined Terms
1
 
Other Definitional Provisions
25
   
SECTION 2.   AMOUNT AND TERMS OF COMMITMENTS
25
     
Term Commitments
25
 
Procedure for Term Loan Borrowing
25
 
Repayment of Term Loans
25
 
Revolving Commitments
30
 
Procedure for Revolving Loan Borrowing
30
 
Swingline Commitment
30
 
Procedure for Swingline Borrowing; Refunding of Swingline Loans
30
 
Commitment Fees, etc.
30
 
Termination or Reduction of Revolving Commitments
30
 
Optional Prepayments
30
 
Mandatory Prepayments and Commitment Reductions
35
 
Conversion and Continuation Options
35
 
Limitations on Eurodollar Tranches
35
 
Interest Rates and Payment Dates
35
 
Computation of Interest and Fees
35
 
Inability to Determine Interest Rate
35
 
Pro Rata Treatment and Payments
35
 
Requirements of Law
35
 
Taxes
38
 
Indemnity
40
 
Change of Lending Office
40
 
Replacement of Lenders
40
 
Defaulting Lenders
40
   
SECTION 3.   LETTERS OF CREDIT
47
     
L/C Commitment
47
 
Procedure for Issuance of Letter of Credit
47
 
Fees and Other Charges
47
 
L/C Participations
47
 
Reimbursement Obligation of the Borrower
47
 
Obligations Absolute
47
 
Letter of Credit Payments
47
 
Applications
47
3.9  
Existing Letters of Credit
47
   

SECTION 4.   REPRESENTATIONS AND WARRANTIES
47
     
Financial Condition
47
 
No Change
47

 


 
i

--------------------------------------------------------------------------------

 
 
 

 
Existence; Compliance with Law
47
 
Power; Authorization; Enforceable Obligations
47
 
No Legal Bar
47
 
Litigation
47
 
No Default
47
 
Ownership of Property; Liens
47
 
Intellectual Property
47
 
Taxes
47
 
Federal Regulations
47
 
Labor Matters
47
 
ERISA
47
 
Investment Company Act; Other Regulations
47
 
Subsidiaries
47
 
Use of Proceeds
47
 
Environmental Matters
50
 
Accuracy of Information, etc.
50
 
Security Documents
50
 
Solvency
50
 
Senior Indebtedness
50
 
Certain Documents
50
   
SECTION 5.   CONDITIONS PRECEDENT
50
     
Conditions to Initial Extension of Credit
50
 
Conditions to Each Extension of Credit
55
   
SECTION 6.   AFFIRMATIVE COVENANTS
55
     
Financial Statements
55
 
Certificates; Other Information
55
 
Payment of Obligations
57
 
Maintenance of Existence; Compliance
57
 
Maintenance of Property; Insurance
57
 
Inspection of Property; Books and Records; Discussions
57
 
Notices
57
 
Environmental Laws
59
 
Interest Rate Protection
59
 
Additional Collateral, etc.
59
 
Maintenance of Ratings
60
6.12  
ERISA Compliance
60
6.13  
Post-Closing Covenants
60
   
SECTION 7.  NEGATIVE COVENANTS
61
     
Financial Condition Covenants
61
 
Indebtedness
63
 
Liens
64
 
Fundamental Changes
66
 
Disposition of Property
66
 
Restricted Payments
66
 
Capital Expenditures
67







 
ii

--------------------------------------------------------------------------------

 





 
Investments
67
 
Optional Payments and Modifications of Certain Debt Instruments
68
 
Transactions with Affiliates
68
 
Sales and Leasebacks
77
 
Swap Agreements
77
 
Changes in Fiscal Periods
77
 
Negative Pledge Clauses
77
 
Clauses Restricting Subsidiary Distributions
77
 
Lines of Business
77
 
Amendments to Acquisition Documents
77
   
SECTION 8.  EVENTS OF DEFAULT
77
   
SECTION 9.  THE AGENTS
77
     
Appointment
77
 
Delegation of Duties
77
 
Exculpatory Provisions
77
 
Reliance by Administrative Agent
77
 
Notice of Default
77
 
Non-Reliance on Agents and Other Lenders
77
 
Indemnification
77
 
Agent in Its Individual Capacity
77
 
Successor Administrative Agent
77
 
Co-Documentation Agents and Co-Syndication Agents
77
   
SECTION 10.   MISCELLANEOUS
77
     
Amendments and Waivers
77
 
Notices
77
 
No Waiver; Cumulative Remedies
79
 
Survival of Representations and Warranties
79
 
Payment of Expenses and Taxes
79
 
Successors and Assigns; Participations and Assignments
79
 
Adjustments; Set off
82
 
Counterparts
82
 
Severability
84
 
Integration
84
 
GOVERNING LAW
84
 
Submission To Jurisdiction; Waivers
84
 
Acknowledgements
84
 
Releases of Guarantees and Liens
84
 
Confidentiality
84
 
WAIVERS OF JURY TRIAL
85
 
USA Patriot Act
85



 
 
 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULES:
 
1.1A
Commitments
1.1B
Mortgaged Property
1.1C
Non-Material Subsidiaries
1.1D
Specified Receivables Subsidiaries
1.1E
Existing Letters of Credit
4.2
Changes
4.4(a)
Consents, Authorizations, Filings and Notices
4.4(b)
Pending Consents, Authorizations, Filings and Notices
4.6
Litigation
4.15
Subsidiaries
4.19(a)
UCC Filing Jurisdictions
4.19(b)
Mortgage Filing Jurisdictions
6.13
Post-Closing Covenants
7.2(d)
Existing Indebtedness
7.3(f)
Existing Liens
   
EXHIBITS:
 
A
Form of Collateral Agreement
B
Form of Subsidiary Guarantee Agreement
C
Form of Closing Certificate
D
Form of Mortgage
E
Form of Assignment and Assumption
F-1
Form of Legal Opinion of General Counsel of Universal Health Services, Inc.
F-2
Form of Legal Opinion of Fulbright & Jaworski LLP
G
Form of Exemption Certificate
H
Form of Compliance Certificate

 
 
 
 
 
iv

--------------------------------------------------------------------------------

 

 


CREDIT AGREEMENT (this “Agreement”), dated as of November 15, 2010, among
UNIVERSAL HEALTH SERVICES, INC., a Delaware corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), SUNTRUST BANK, THE ROYAL BANK OF
SCOTLAND PLC, BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY and CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK, as co-documentation agents (in such capacity, the
“Co-Documentation Agents”), BANK OF AMERICA N.A. and DEUTSCHE BANK SECURITIES
INC., as co-syndication agents (in such capacity, the “Co-Syndication Agents”),
and JPMORGAN CHASE BANK, N.A., as administrative agent.
 
The parties hereto hereby agree as follows:
 
SECTION 1.  DEFINITIONS
 
1.1           Defined Terms.  As used in this Agreement, the terms listed in
this Section 1.1 shall have the respective meanings set forth in this Section
1.1.
 
“2010 Indenture”:  the Indenture entered into by the Borrower and certain of its
Subsidiaries in connection with the issuance of the 7% Senior Notes together
with all instruments and other agreements entered into by the Borrower or such
Subsidiaries in connection therewith.
 
“6.75% Senior Notes”:  the senior notes of the Borrower issued pursuant to the
6.75% Senior Note Indenture.
 
“7% Senior Notes”:  the senior notes of the Borrower issued pursuant to the 2010
Indenture.
 
“7.125% Senior Notes”: the senior notes of the Borrower issued pursuant to the
7.125% Senior Note Indenture.
 
“ABR”:  for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and
(c) the Eurodollar Rate that would be calculated as of such day (or, if such day
is not a Business Day, as of the next preceding Business Day) in respect of a
proposed Eurodollar Loan with a one-month Interest Period plus 1.0%, provided,
however, that notwithstanding the rate calculated in accordance with the
foregoing, at no time shall the ABR for the Tranche B Term Loans be deemed to be
less than 2.50%.  Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.
 
“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
ABR.
 
“Acquisition”:  the acquisition by the Borrower of Psychiatric Solutions, Inc.
through a merger of Olympus Acquisition Corp., a Wholly Owned Subsidiary of the
Borrower, with Psychiatric Solutions, Inc., all in accordance with the
Acquisition Agreement.
 
“Acquisition Agreement”: the Agreement and Plan of Merger among the Borrower,
Olympus Acquisition Corp. and Psychiatric Solutions, Inc., dated as of May 16,
2010.
 
“Acquisition Documentation”:  collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Adjustment Date”:  as defined in the Applicable Pricing Grid.
 
“Administrative Agent”:  JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents and, as
applicable, as Collateral Agent, together with any of its successors.
 
“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, either to (a) vote 10% or more of the securities having
ordinary voting power for the election of directors (or persons performing
similar functions) of such Person or (b) direct or cause the direction of the
management and policies of such Person, whether by contract or otherwise.
 
“Agents”:  the collective reference to the Co-Syndication Agents, the
Co-Documentation Agents, the Administrative Agent and the Collateral Agent.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to (a) until the Closing Date, the aggregate amount of such Lender’s Commitments
at such time and (b) thereafter, the sum of (i) the aggregate then unpaid
principal amount of such Lender’s Term Loans and (ii) the amount of such
Lender’s Revolving Commitment then in effect or, if the Revolving Commitments
have been terminated, the amount of such Lender’s Revolving Extensions of Credit
then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Applicable Margin”:  for each Type of Loan, the rate per annum set forth under
the relevant column heading below:
 

 
ABR Loans
 
Eurodollar Loans
Revolving Loans and
Swingline Loans
2.25%
 
3.25%
Tranche A Term Loans
2.25%
 
3.25%
Tranche B Term Loans
3.00%
 
4.00%

 
; provided, that on and after the first Adjustment Date occurring after the
completion of two full fiscal quarters of the Borrower after the Closing Date,
the Applicable Margin with respect to Revolving Loans, Swingline Loans and
Tranche A Term Loans will be determined pursuant to the Applicable Pricing Grid.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Applicable Pricing Grid”:  the table set forth below:
 
Level
Consolidated Leverage Ratio
Corporate Rating
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Commitment Fee Rate
I
<2.75 to 1.00
> Ba1 and BB+
2.50%
1.50%
0.25%
II
<3.25 to 1.00 but ≥ 2.75 to 1.00
Ba1 and BB+
2.75%
1.75%
0.375%
III
<3.75 to 1.00 but ≥ 3.25 to 1.00
Ba1 and BB+
3.00%
2.00%
0.375%
IV
<4.25 to 1.00 but ≥ 3.75 to 1.00
Ba2 and BB
3.25%
2.25%
0.50%
V
≥ 4.25 to 1.00
< Ba2 or < BB
3.50%
2.50%
0.50%



For the purposes of the Applicable Pricing Grid, the Applicable Margin shall be
determined by reference to the higher Level (lower Applicable Margin) in the
Applicable Pricing Grid above where either the required Consolidated Leverage
Ratio or the required Corporate Rating is satisfied.
 
Changes in the Applicable Margin resulting from changes in the Corporate Rating
established by Moody’s or S&P shall become effective on the date which such
changes is first announced publicly by the rating agency making such change. In
the event of a split rating, the Applicable Margin with respect to the Corporate
Rating will be determined by reference to the Level in the Applicable Pricing
Grid in which the higher rating appears, unless the split in the ratings is two
or more Levels apart, in which case the Applicable Margin will be determined by
reference to the Level in the Applicable Pricing Grid that is one higher than
the Level in which the lower rating appears.
 
Changes in the Applicable Margin resulting from changes in the Consolidated
Leverage Ratio shall become effective on the date (the “Adjustment Date”) that
is three Business Days after the date on which financial statements are
delivered to the Administrative Agent pursuant to Section 6.1 and shall remain
in effect until the next change to be effected pursuant to this paragraph.
 
If any financial statements referred to above are not delivered within the time
periods specified in Section 6.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the Applicable Pricing Grid shall
apply.  In addition, at all times while an Event of Default under Section 8(a)
or Section 8(f) shall have occurred and be continuing, the highest rate set
forth in each column of the Applicable Pricing Grid shall apply.  Each
determination of the Consolidated Leverage Ratio pursuant to the Applicable
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.
 
In the event that any financial statement or Compliance Certificate delivered
pursuant to Section 6.1 or 6.2(b), respectively, is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (i) the Borrower shall immediately deliver to the
Administrative Agent a correct Compliance Certificate for such Applicable
Period, (ii) the Applicable Margin shall be determined by reference to the
corrected Compliance Certificate (but in no event shall the Administrative Agent
or the Lenders owe any amounts to Borrower), and (iii) the Borrower shall
immediately pay to the Administrative Agent the additional interest owing as a
result of such increased Applicable Margin for such Applicable Period, which
payment shall be promptly applied by the Administrative Agent in accordance with
the terms hereof.  This paragraph shall not limit the rights of the
Administrative Agent and the Lenders hereunder.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.
 
“Approved Fund”:  as defined in Section 10.6(b).
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d)
or (e) of Section 7.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $500,000.
 
“Assignee”:  as defined in Section 10.6(b).
 
“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.
 
“Available Excess Cash Flow Amount”: commencing with the fiscal year ending
December 31, 2011, the amount equal to (A) the cumulative Excess Cash Flow, if
any, for each fiscal year for which (i) financial statements have been delivered
pursuant to Section 6.1(a) and (ii) any mandatory prepayments required to be
made pursuant to Section 2.11(c) have been made, minus (B) the principal amount
of the mandatory prepayments made pursuant to Section 2.11(c) for the periods
referred to in clause (A).
 
“Available Revolving Commitment”:  as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Event”:  with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest or the exercise of
control, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any obligation hereunder.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Existing Credit Agreement”: the Credit Agreement, dated as of March 4,
2005, among the Borrower, the lenders from time to time parties thereunder and
JPMorgan Chase Bank, N.A. as Administrative Agent, as amended, restated,
supplemented or otherwise modified prior to the date hereof.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding from all of the foregoing any debt securities convertible into, or
exchangeable for, Capital Stock (and/or cash based on the value of Capital
Stock).
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
 
“Closing Date”:  the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied, which date is November 15, 2010.
 
“Co-Documentation Agent”:  as defined in the preamble hereto.
 
“Co-Syndication Agent”:  as defined in the preamble hereto.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.
 
“Collateral Agent”:  JPMorgan Chase Bank, N.A., in its capacity as collateral
agent under the Collateral Agreement for the Lenders and certain other holders
of obligations of the Loan Parties.
 
“Collateral Agreement”:  the Collateral Agreement to be executed and delivered
by the Borrower and each Subsidiary Guarantor, substantially in the form of
Exhibit A.
 
“Commitment”:  as to any Lender, the sum of the Tranche A Term Commitment, the
Tranche B Term Commitment and the Revolving Commitment of such Lender.
 
“Commitment Fee Rate”:  ½ of 1% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of two full fiscal quarters of
the Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit H.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.18, 2.19, 2.20 or 10.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
“Confidential Information Memorandum”:  the Confidential Information Memorandum
dated June 24, 2010 and furnished to certain Lenders.
 
“Consolidated Current Assets”:  at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.
 
“Consolidated Current Liabilities”:  at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.
 
“Consolidated EBITDA”:  for any period, the sum, without duplication, of (i)
Consolidated Net Income for such period plus (ii) to the extent deducted in the
determination thereof, Consolidated Interest Expense, depreciation and
amortization expense and provision for income taxes plus (or minus) (iii) the
amount of any material nonrecurring items of loss (or gain), adjusted to
eliminate the effect of any such item on the provision for income taxes for such
period, plus (iv) equity-based compensation expense (to the extent paid in
equity and not in cash), plus (v) the amount of net cost savings projected by
the Borrower in good faith to be realized as a result of specified actions taken
or initiated in connection with the Acquisition (calculated on a pro forma basis
as though such cost savings had been realized on the first day of such period),
net of the amount of actual benefits realized during such period from such
actions; provided, that (A) such cost savings are reasonably identifiable and
factually supportable, (B) the aggregate amount of cost savings added pursuant
to this clause (v) shall not exceed $40,000,000 for the 2011 fiscal year and (C)
the aggregate amount of cost savings added pursuant to this clause (v) shall not
exceed $55,000,000 for any period of four consecutive fiscal quarters; provided
further that such cost savings shall be set forth in an certificate of a
Responsible Officer which states (y) the amount of such cost savings and (z)
that such cost savings are based on the good faith belief of the chief financial
officer, plus (vi) fees and expenses related to the Acquisition and the
Transactions and the incurrence of Indebtedness in connection
therewith.  Notwithstanding the foregoing, Consolidated EBITDA for (a) the
quarterly period of the Borrower ended March 31, 2010, shall be deemed to be
$291,900,000 and (b) each of the quarterly periods of the Borrower ended June
30, 2010, September 30, 2010 and December 31, 2010 shall be determined on a pro
forma basis after giving effect to the Acquisition and deemed to be the amount
set forth for such quarterly period on a certificate of the chief financial
officer of the Borrower.
 
“Consolidated Interest Coverage Ratio”:  for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.
 
“Consolidated Interest Expense”:  means, for any period, the consolidated
interest expense (net of interest income) of the Borrower and its Subsidiaries
determined on a consolidated basis for such period.
 
“Consolidated Leverage Ratio”:  as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
“Consolidated Net Income”:  for any period means the consolidated net income of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP for such period.
 
“Consolidated Total Debt”:  at any date, the Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP as
of such date; provided that from December 1 of any year to but not including
June 30 of the following year Consolidated Total Debt shall not include amounts
borrowed to fund the Voluntary Employment Benefit Association not exceeding the
aggregate amount of employee benefits prepaid by the Borrower and its
Subsidiaries through payments to the Voluntary Employment Benefit Association
during such period.
 
“Consolidated Working Capital”:  at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.
 
“Continuing Directors”:  the directors of the Borrower on the Closing Date,
after giving effect to the Acquisition and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by at least 66-2/3% of the then Continuing Directors.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control Investment Affiliate”:  as to any Person, any other Person that (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by such Person primarily for the
purpose of making equity or debt investments in one or more companies.  For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
 
“Convertible Notes”:  Indebtedness of the Borrower that is optionally
convertible into common stock of the Borrower (and/or cash based on the value of
such common stock) and/or Indebtedness of a Subsidiary of the Borrower that is
optionally exchangeable for common stock of the Borrower (and/or cash based on
the value of such common stock).
 
“Corporate Rating”:  the Borrower’s corporate family rating and corporate credit
rating that has been most recently announced by either S&P or Moody’s, as the
case may be.
 
“Credit Party”: the Administrative Agent, the Issuing Bank, the Swingline Lender
or any other Lender.
 
“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
“Defaulting Lender”:  any Lender that (a) has failed, within two Business Days
of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by a Credit Party, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations hereunder, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
“Disposition”:  with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.
 
“ECF Percentage”:  50%; provided, that, with respect to each fiscal year of the
Borrower ending on or after December 31, 2011, the ECF Percentage shall be
reduced to (i) 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is not greater than 3.50 to 1.0 and (ii) 0% if the Consolidated
Leverage Ratio as of the last day of such fiscal year is not greater than 3.00
to 1.0.
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”: any trade or business (whether or not incorporated) that,
together with any Group Member, is treated as a single employer under Section
414 of the Code.
 
“ERISA Event”:  (a) any Reportable Event; (b) the existence with respect to any
Plan of a Prohibited Transaction; (c) any failure by any Pension Plan to satisfy
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan, including any
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to
Section 412 of the Code or Section 303 of ERISA of an application for a waiver
of the minimum funding standard with respect to any Pension Plan, the failure to
make by its due date a required installment under Section 412(m) of the Code
with respect to any Pension Plan or the failure by any Group Member or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan; (e) the
incurrence by any Group Member or any  ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any
Pension Plan; (f) a determination that any Pension Plan is, or is expected to
be, in “at risk” status (within the meaning of Title IV of ERISA); (g) the
receipt by any Group Member or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (i) the receipt by any Group Member or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from a Group
Member or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization or in endangered or critical
status, within the meaning of Section 432 of the Code or Section 305 or Title IV
of ERISA.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period.  In the event that such rate does not
appear on such page (or otherwise on such screen), the “Eurodollar Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
the Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New
York City time, two Business Days prior to the beginning of such Interest Period
in the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the rate calculated in accordance with the foregoing, at no time shall the
Eurodollar Base Rate for the Tranche B Term Loans be deemed to be less than
1.50%.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
 
“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Excess Cash Flow”:  for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures (excluding the principal amount of Indebtedness incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount), (iii) the aggregate amount of
Restricted Payments made pursuant to Section 7.6(c), (iv) the aggregate amount
of all prepayments of Revolving Loans and Swingline Loans during such fiscal
year to the extent accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (v) the aggregate amount of all regularly scheduled principal payments of
Indebtedness of the Borrower and its Subsidiaries made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (vi) increases
in Consolidated Working Capital for such fiscal year, and (vii) the aggregate
net amount of non-cash gain on the Disposition of property by the Borrower and
its Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income.
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
“Excess Cash Flow Application Date”:  as defined in Section 2.11(c).
 
“Excluded Foreign Subsidiary”:  any Foreign Subsidiary in respect of which
either (a) the pledge of all of the Capital Stock of such Subsidiary as
Collateral or (b) the guaranteeing by such Subsidiary of the Obligations, could,
in the good faith judgment of the Borrower, result in adverse tax consequences
to the Borrower.
 
“Existing Letters of Credit”:  the letters of credit set forth on Schedule 1.1E.
 
“Existing PSI Notes”:  the 7 3/4% Senior Subordinated Notes due 2015 of Target.
 
“Existing Receivables Facility”:  the Amended and Restated Credit and Security
Agreement, dated as of October 27, 2010, among the Borrowers identified therein,
UHS Receivables Corp., as Collection Agent, UHS of Delaware, Inc., as Servicer,
Universal Health Services, Inc., as Performance Guarantor, PNC Bank, National
Association, as LC Bank and Administrative Agent, and the certain other parties
thereto and the related Receivables Sale Agreement.
 
“Facility”:  each of (a) the Tranche A Term Commitments and the Tranche A Term
Loans made thereunder (the “Tranche A Term Facility”), (b) the Tranche B Term
Commitments and the Tranche B Term Loans made thereunder (the “Tranche B Term
Facility”) and (c) the Revolving Commitments and the extensions of credit made
thereunder (the “Revolving Facility”).
 
"FATCA" means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.
 
“Fee Payment Date”:  (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
“Foreign Subsidiary”:  any Subsidiary of the Borrower that is not a Domestic
Subsidiary.
 
“Foreign Benefit Arrangement”:  any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Group Member or any ERISA
Affiliate.
 
“Foreign Plan”:  each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member or any ERISA Affiliate.
 
“Funded Debt”:  as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.
 
“Funding Office”:  the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been
made.  Until such time as such an amendment shall have been executed and
delivered by the Borrower, the Administrative Agent and the Required Lenders,
all financial covenants, standards and terms in this Agreement shall continue to
be calculated or construed as if such Accounting Changes had not
occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members”:  the collective reference to the Borrower and its Subsidiaries.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors”:  the collective reference to the Subsidiary Guarantors.
 
“HUD Owners”:  each of Canyon Ridge Real Estate, LLC, Holly Hill Real Estate,
LLC, Delaware Investments Associates, LLC, Riveredge Real Estate, Inc. and West
Oaks Real Estate, L.P., but, in the case of each such entity, only so long as
the applicable HUD Financing is outstanding.
 
“HUD Financing”:  items 18 through 22 on Schedule 7.2(d).
 
“HUD Transaction Documents”:  any mortgage, security agreement, regulatory
agreement or other agreement entered into by a HUD Owner in connection with a
HUD Financing.
 
“Indebtedness”:  of any Person means at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the ordinary course of
business, (iv) all Capital Lease Obligations of such Person, (v) all obligations
(contingent or otherwise) of such Person to reimburse any other Person in
respect of amounts paid under a letter of credit or similar instrument, (vi) all
Indebtedness secured by a Lien on any asset of such Person, whether or not such
Indebtedness is otherwise an obligation of such Person and (vii) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (i) through (vii) above.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness expressly provide
that such Person is not liable therefor.  The amount of “Indebtedness” of any
Subsidiary that is not a Wholly Owned Subsidiary of the Borrower shall only
include the allocable portion of such Indebtedness corresponding to the
Borrower’s direct or indirect ownership interest in such Subsidiary.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Interest Payment Date”:  (a) as to any ABR Loan (other than any Swingline
Loan), the last day of each March, June, September and December (or, if an Event
of Default is in existence, the last day of each calendar month) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six (or, if agreed to by
all Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower in its notice of borrowing or notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the relevant Facility, nine or twelve) months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, on the date that is three Business
Days prior to the last day of the then current Interest Period with respect
thereto; provided that, all of the foregoing provisions relating to Interest
Periods are subject to the following:
 
(i)           if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date or beyond the
date final payment is due on the Tranche A Term Loans or the Tranche B Term
Loans, as the case may be;
 
(iii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)           the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Investments”:  as defined in Section 7.8.
 
“Issuing Lender”:  JPMorgan Chase Bank, N.A. and any other Revolving Lender
approved by the Administrative Agent (such approval not to be unreasonably
withheld) and the Borrower that has agreed in its sole discretion to act as an
“Issuing Lender” hereunder, or any of their respective affiliates, in each case
in its capacity as issuer of any Letter of Credit.  Each reference herein to
“the Issuing Lender” shall be deemed to be a reference to the relevant Issuing
Lender.
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
 
“L/C Commitment”:  $125,000,000.
 
“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
 
“L/C Participants”:  the collective reference to all the Revolving Lenders other
than the Issuing Lender.
 
“Lenders”:  as defined in the preamble hereto; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender.
 
“Letters of Credit”:  as defined in Section 3.1(a).
 
“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Security Documents, any Letters of
Credit, the Notes and any amendment, waiver, supplement or other modification to
any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).
 
“Management Agreements”:  agreements entered into from time to time between a
Group Member and an Affiliate thereof pursuant to which, in a manner consistent
with past practices, such Group Member provides hospital administrative and
other related services to such Affiliate.
 
“Material Adverse Effect”:  a material adverse effect on (a) the business,
property, results of operations, condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent (including in its capacity as
Collateral Agent) or the Lenders hereunder or thereunder.
 
“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s”: Moody’s Investors Service, Inc.
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
“Mortgaged Properties”:  the real properties listed on Schedule 1.1B, as to
which the Collateral Agent for the benefit of the Secured Parties shall be
granted a Lien pursuant to the Mortgages.
 
“Mortgages”:  each of the mortgages and deeds of trust made by any Loan Party in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, substantially in the form of Exhibit D (with such changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded).
 
“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
 
“Non-Excluded Taxes”:  as defined in Section 2.19(a).
 
“Non-Material Subsidiary”: any Subsidiary of the Borrower that does not have
total book assets (including Capital Stock, but excluding intercompany accounts
and accounts receivable) with an aggregate value exceeding $5,000,000, and
either (a) the Borrower shall have furnished written notice to the
Administrative Agent that such Subsidiary is a “Non-Material Subsidiary” and
furnished supporting documentation for such assertion, or (b) such Subsidiary is
identified as a Non-Material Subsidiary on Schedule 1.1C hereto, provided that
(i) at such time as any such Subsidiary becomes a party to this Agreement or any
other Loan Document or executes and delivers a guarantee, security agreement,
mortgage or other similar agreement supporting the obligations of the Borrower
under this Agreement or the other Loan Documents, such Subsidiary shall at all
times thereafter not be deemed a Non-Material Subsidiary irrespective of the
book value of its assets, (ii) at any time a Non-Material Subsidiary’s assets
exceed $5,000,000 as set forth above, it shall no longer be deemed a
Non-Material Subsidiary, and (iii) the assets of all Non-Material Subsidiaries
shall at no time have an aggregate book value in excess of the Non-Material
Subsidiary Cap.
 
“Non-Material Subsidiary Cap”:  $250,000,000.
 
“Non-U.S. Lender”:  as defined in Section 2.19(d).
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender (or, in
the case of Specified Swap Agreements and Specified Cash Management Agreements,
any affiliate of any Lender), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.
 
“Participant”:  as defined in Section 10.6(c).
 
“PATRIOT Act”:  Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107- 56.
 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Pension Plan”:  any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Group Member or any ERISA Affiliate is (or,
if such Plan were terminated, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in section 3(5) of ERISA.
 
“Permitted Bond Hedge”: any call option(s) or capped call option(s) in respect
of the Borrower’s common stock purchased by the Borrower concurrently with the
issuance of Convertible Notes to hedge the Borrower’s or the Subsidiary issuer’s
equity price risk in respect of such Indebtedness.
 
“Permitted Warrant”: any call option in respect of the Borrower’s common stock
sold by the Borrower concurrently with the issuance of Convertible Notes.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which any Group Member or any ERISA
Affiliate is  an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
 
“Pro Forma Balance Sheet”:  as defined in Section 4.1(a).
 
“Prohibited Transaction”:  as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code.
 
“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
“Receivables Financing”: the Existing Receivables Facility and any future
financing arrangement among the Borrower, certain Subsidiaries of the Borrower,
including a Specified Receivables Subsidiary, and certain other parties pursuant
to which Subsidiaries of the Borrower will sell substantially all of their
accounts receivable from time to time to the Specified Receivables Subsidiary
which will, in turn, sell or pledge such receivables to certain third party
lenders or investors for a purchase price or loan from such lenders or
investors, as applicable; provided that, the aggregate outstanding amount of
such purchase price or loan from such lenders or investors under all Receivables
Financings shall not at any time exceed $500,000,000.
 
“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim (excluding any business interruption insurance) or any
condemnation proceeding relating to any asset of any Group Member.
 
“Refunded Swingline Loans”:  as defined in Section 2.7.
 
“Register”:  as defined in Section 10.6(b).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.
 
“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(b) as a result of the delivery of a
Reinvestment Notice.
 
“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire, replace or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace or repair assets
useful in the Borrower’s business.
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring fifteen months after such Reinvestment Event
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043, with
respect to a Pension Plan.
 
“Repricing Transaction”:  (a) any prepayment of the Tranche B Term Loans using
proceeds of Indebtedness incurred by the Borrower from a substantially
concurrent incurrence of syndicated term loans for which the interest rate
payable thereon on the date of such prepayment is lower than the Eurodollar Rate
on the date of such prepayment plus the Applicable Margin with respect to the
Tranche B Term Loans on the date of such prepayment, provided that the primary
purpose of such prepayment is to refinance Tranche B Term Loans at a lower
interest rate or (b) any repricing of the Tranche B Term Loans pursuant to an
amendment hereto resulting in the interest rate payable thereon on the date of
such amendment being lower than the Eurodollar Rate on the date of such
amendment plus the Applicable Margin with respect to the Tranche B Term Loans on
the date of such amendment.
 
“Required Lenders”:  at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding.
 
“Requirement of Law”:  as to any Person, (i) the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, (ii)
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, and (iii) any orders, directives, guidelines,
instructions, decisions, bulletins, policies or requirements enacted, adopted,
promulgated or imposed by any Governmental Authority, in each case applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
 
“Responsible Officer”:  the chief executive officer, president, chief financial
officer or vice president and treasurer of the Borrower, but in any event, with
respect to financial matters, the chief financial officer of the Borrower.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and participate in Swingline Loans and Letters of
Credit in an aggregate principal and/or face amount not to exceed the amount set
forth under the heading “Revolving Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof.  The original amount of the Total Revolving Commitments is
$800,000,000.
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loans”:  as defined in Section 2.4(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis, provided, further, that in the case of Section 2.23 when a Defaulting
Lender shall exist, “Revolving Percentage” shall mean the percentage of the
Total Revolving Commitments (disregarding any Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment.
 
“Revolving Termination Date”:  November 15, 2015.
 
“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Parties”:  as defined in the Collateral Agreement.
 
“Security Documents”:  the collective reference to the Collateral Agreement, the
Subsidiary Guarantee Agreement, the Mortgages and all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the obligations and liabilities of any Loan Party under
any Loan Document.
 
“Senior Note Indenture”:  the Indenture entered into by the Borrower in
connection with the issuance of the 6.75% Senior Notes and the 7.125% Senior
Notes, together with all instruments and other agreements entered into by the
Borrower or such Subsidiaries in connection therewith.
 
“Senior Notes”:  the collective reference to the 6.75% Senior Notes and the
7.125% Senior Notes.
 
“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
“Specified Cash Management Agreement”:  any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between the Borrower or any Guarantor and any Lender or affiliate thereof.
 
“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in the Senior Note Indenture.
 
“Specified Joint Ventures”: the collective reference to (i) Summerlin Hospital
Medical Center L.L.C., a Delaware limited liability company, (ii) Summerlin
Medical Center, L.P., a Delaware limited partnership, (iii) District Hospital
Partners, L.P., a D.C. limited partnership, (iv) Valley Health Systems L.L.C., a
Delaware limited liability company, (v) Laredo Regional Medical Center L.P., a
Delaware limited partnership, (vi) Friends Behavioral Health System, L.P., a
Pennsylvania limited partnership, (vii) Cornerstone Regional Hospital, LP, a
Texas limited partnership, (viii) Community Behavioral Health, L.L.C., a
Delaware limited liability company, (ix) Eye Surgery Specialists of Puerto Rico,
L.L.C., a Delaware limited liability company, (x) Nevada Radiation Oncology
Center-West, L.L.C., a Nevada limited liability company, (xi) Northwest Texas
Surgical Hospital, L.L.C., a Texas limited liability company, (xii) Cornerstone
Hospital Management, L.L.C., a Texas limited liability company, (xiii) Radiation
Oncology Center of Aiken, L.L.C., a South Carolina limited liability company,
(xiv) Friends GP, LLC, a Pennsylvania limited liability company, (xv) AHG, a
common law partnership, (xvi) Plaza Surgery Center, Limited Partnership, a
Nevada limited partnership and (xvii) Arrowhead Behavioral Health, LLC, a
Delaware limited liability company; provided that in the event that any of the
foregoing Persons shall become a Wholly Owned Subsidiary of a Loan Party, such
Person shall cease to be a “Specified Joint Venture.”
 
“Specified Receivables Subsidiary” means any Subsidiary of the Borrower that is
identified as such on Schedule 1.1D or otherwise designated as a Specified
Receivables Subsidiary by the Borrower on or after the Closing Date in a written
notice to the Administrative Agent; provided, that, in each case, (i) at no time
shall any creditor of any such Subsidiary have any claim (whether pursuant to a
Guarantee Obligation or otherwise) against the Borrower or any of its other
Subsidiaries (other than another Specified Receivables Subsidiary) in respect of
any Indebtedness or other obligation (except for (x) obligations arising by
operation of law, including joint and several liability for taxes, ERISA and
similar items, (y) obligations resulting from any breach of a representation by
the Borrower or such Subsidiary in connection with the sale of any applicable
account receivable and (z) obligations relating to any administrative and
collection agent duties of the Borrower or such Subsidiary in connection with
the sale of any applicable account receivable) of any such Subsidiary; (ii)
neither the Borrower nor any of its Subsidiaries (other than another Specified
Receivables Subsidiary) shall become a general partner of any such Subsidiary;
(iii) no default with respect to any Indebtedness of any such Subsidiary
(including any right which the holders thereof may have to take enforcement
action against any such Subsidiary), shall permit solely as a result of such
Indebtedness being in default or accelerated (upon notice, lapse of time or
both) any holder of any Indebtedness of the Borrower or its other Subsidiaries
(other than another Specified Receivables Subsidiary) to declare a default on
such other Indebtedness or cause the payment thereof to be accelerated or
payable prior to its final scheduled maturity; (iv) no such Subsidiary shall own
any Capital Stock of, or own or hold any Lien on any property of, the Borrower
or any other Subsidiary of the Borrower (other than another Specified
Receivables Subsidiary); (v) no Investments may be made in any such Subsidiary
by the Borrower or any of its Subsidiaries (other than by another Specified
Receivables Subsidiary); (vi) at the time of such designation, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; and (vii) no such Subsidiary shall engage in any business or other
activity other than those directly related to its participation in a Receivables
Financing permitted by this Agreement.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
 
“Specified Representations”: the representations made in Sections 4.3, 4.4, 4.5,
4.11, 4.14, 4.16, 4.19, 4.20, 4.21 and 4.22.
 
“Specified Swap Agreement”:  any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by the Borrower or any
Guarantor and (a) any Person that is a Lender or an affiliate of a Lender at the
time such Swap Agreement is entered into or (b) in the case of Swap Agreements
in effect on the Closing Date, any Person that becomes a Lender on the Closing
Date or an affiliate of a Person that becomes a Lender on the Closing Date.
 
“Subordinated Indebtedness”:  Indebtedness the payment of which is subordinated
to the payment of the Obligations.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower; provided, that Specified Receivables
Subsidiaries shall be deemed not to constitute “Subsidiaries” for the purposes
of this Agreement (other than when such term is used in the definition of
“Specified Receivables Subsidiary”)
 
“Subsidiary Guarantee Agreement”:  the Guarantee Agreement to be executed and
delivered by the each Subsidiary Guarantor, substantially in the form of Exhibit
B.
 
“Subsidiary Guarantor”:  each Subsidiary of the Borrower other than any Excluded
Foreign Subsidiary, Non-Material Subsidiary, Specified Joint Venture or HUD
Owner.
 
“Swap Agreement”:  any agreement with respect to any swap, forward, future, cap,
collar or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement”.
 
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $50,000,000.
 
“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.
 
“Swingline Loans”:  as defined in Section 2.6.
 
“Swingline Participation Amount”:  as defined in Section 2.7.
 
“Target”:  Psychiatric Solutions, Inc.
 
“Target Existing Credit Agreement”: the Credit Agreement, dated as of July 1,
2005, among the Target, the lenders from time to time parties thereunder,
Citicorp North America, Inc., as Term Loan Facility Administrative Agent, Bank
of America, N.A., as Revolving Credit Facility Administrative Agent, and the
other parties thereto, as amended, restated, supplemented or otherwise modified
prior to the date hereof.
 
“Term Lenders”:  the collective reference to the Tranche A Term Lenders and the
Tranche B Term Lenders.
 
“Term Loans”:  the collective reference to the Tranche A Term Loans and the
Tranche B Term Loans.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
 
“Tranche A Maturity Date”:  November 15, 2015.
 
“Tranche A Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche A Term Loan to the Borrower in a principal amount not
to exceed the amount set forth under the heading “Tranche A Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Tranche A Term Commitments is $1,050,000,000.
 
“Tranche A Term Lender”:  each Lender that has a Tranche A Term Commitment or
that holds a Tranche A Term Loan.
 
“Tranche A Term Loan”:  as defined in Section 2.1.
 
“Tranche A Term Percentage”:  as to any Tranche A Term Lender at any time, the
percentage which such Lender’s Tranche A Term Commitment then constitutes of the
aggregate Tranche A Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche A
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche A Term Loans then outstanding).
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
“Tranche B Maturity Date”:  November 15, 2016.
 
“Tranche B Term Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make a Tranche B Term Loan to the Borrower in a principal amount not
to exceed the amount set forth under the heading “Tranche B Term Commitment”
opposite such Lender’s name on Schedule 1.1A.  The original aggregate amount of
the Tranche B Term Commitments is $1,600,000,000.
 
“Tranche B Term Lender”:  each Lender that has a Tranche B Term Commitment or
that holds a Tranche B Term Loan.
 
“Tranche B Term Loan”:  as defined in Section 2.1.
 
“Tranche B Term Percentage”:  as to any Tranche B Term Lender at any time, the
percentage which such Lender’s Tranche B Term Commitment then constitutes of the
aggregate Tranche B Term Commitments (or, at any time after the Closing Date,
the percentage which the aggregate principal amount of such Lender’s Tranche B
Term Loans then outstanding constitutes of the aggregate principal amount of the
Tranche B Term Loans then outstanding).
 
“Transactions”:  as defined in Section 4.1.
 
“Transferee”:  any Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
“United States”:  the United States of America.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.
 
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
1.2           Other Definitional Provisions.  (a)  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b)           As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein shall be construed, and all financial computations pursuant
hereto shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar effect) to value any Indebtedness or other liabilities of any
Group Member at “fair value”, as defined therein), (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
(c)           The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS
 
2.1           Term Commitments.  Subject to the terms and conditions hereof, (a)
each Tranche A Term Lender severally agrees to make a term loan (a “Tranche A
Term Loan”) to the Borrower on the Closing Date in an amount not to exceed the
amount of the Tranche A Term Commitment of such Lender and (b) each Tranche B
Term Lender severally agrees to make a term loan (a “Tranche B Term Loan”) to
the Borrower on the Closing Date in an amount not to exceed the amount of the
Tranche B Term Commitment of such Lender.  The Term Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.12.
 
2.2           Procedure for Term Loan Borrowing.  The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, one Business Day
prior to the anticipated Closing Date) requesting that the Term Lenders make the
Term Loans on the Closing Date and specifying the amount to be borrowed.  The
Term Loans made on the Closing Date shall initially be ABR Loans.  Upon receipt
of such notice the Administrative Agent shall promptly notify each Term Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Closing Date
each Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.  The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Term Lenders in immediately available funds.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
2.3           Repayment of Term Loans.  (a)  The Tranche A Term Loan of each
Tranche A Lender shall mature in 20 consecutive quarterly installments, payable
on the last day of each fiscal quarter, beginning with the fiscal quarter ending
on March 31, 2011, and a final installment on the Tranche A Maturity Date each
of which shall be in an amount equal to such Lender’s Tranche A Term Percentage
multiplied by the amount set forth below opposite such installment:
 
Installment
Principal Amount
    1-8 $6,562,500     9-19 $13,125,000     Tranche A Maturity Date $853,125,000

 
(b)           The Tranche B Term Loan of each Tranche B Lender shall mature in
24 consecutive quarterly installments, payable on the last day of each fiscal
quarter, beginning with the fiscal quarter ending on March 31, 2011, and a final
installment on the Tranche B Maturity Date each of which shall be in an amount
equal to such Lender’s Tranche B Term Percentage multiplied by the amount set
forth below opposite such installment:
 
Installment
Principal Amount
    1-23 $4,000,000     Tranche B Maturity Date $1,508,000,000

 
2.4           Revolving Commitments.  (a)  Subject to the terms and conditions
hereof, each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added to such Lender’s Revolving Percentage of the sum of (i) the
L/C Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment.  During the Revolving Commitment Period the Borrower may
use the Revolving Commitments by borrowing, prepaying the Revolving Loans in
whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.  The Revolving Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.5 and 2.12. Borrowing of
Revolving Loans on the Closing Date shall not exceed $400,000,000 (exclusive of
any Letters of Credit outstanding on such date).
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.5           Procedure for Revolving Loan Borrowing.  The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor.  Any Revolving Loans made on the Closing Date shall initially be ABR
Loans and, unless otherwise agreed by the Administrative Agent in its sole
discretion, no Revolving Loan may be made as, converted into or continued as a
Eurodollar Loan having an Interest Period in excess of one month prior to the
date that is 60 days after the Closing Date.  Each borrowing under the Revolving
Commitments shall be in an amount equal to (x) in the case of ABR Loans,
$1,000,000 or a whole multiple thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount) and (y) in
the case of Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; provided, that the Swingline Lender may request, on behalf of
the Borrower, borrowings under the Revolving Commitments that are ABR Loans in
other amounts pursuant to Section 2.7.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Revolving Lender
thereof.  Each Revolving Lender will make the amount of its pro rata share of
each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting the account of the Borrower on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
2.6           Swingline Commitment.  (a)  Subject to the terms and conditions
hereof, the Swingline Lender agrees to make a portion of the credit otherwise
available to the Borrower under the Revolving Commitments from time to time
during the Revolving Commitment Period by making swing line loans (“Swingline
Loans”) to the Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than
zero.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only.
 
(b)           The Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least three Business Days
after such Swingline Loan is made; provided that on each date that a Revolving
Loan is borrowed, the Borrower shall repay all Swingline Loans then outstanding.
 
2.7           Procedure for Swingline Borrowing; Refunding of Swingline
Loans.  (a)  Whenever the Borrower desires that the Swingline Lender make
Swingline Loans it shall give the Swingline Lender irrevocable telephonic notice
confirmed promptly in writing (which telephonic notice must be received by the
Swingline Lender not later than 2:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period).  Each borrowing under the Swingline Commitment shall be in an amount
equal to $500,000 or a whole multiple of $100,000 in excess thereof.  Not later
than 3:00 P.M., New York City time, on the Borrowing Date specified in a notice
in respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender.  The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by depositing such proceeds in
the account of the Borrower with the Administrative Agent on such Borrowing Date
in immediately available funds.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, if any Swingline Loan is not repaid as
provided in 
Section 2.6(b), on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), on one Business Day’s notice given by
the Swingline Lender no later than 12:00 Noon, New York City time, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of the Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date of such notice, to repay the Swingline
Lender (provided that the Borrower shall not be deemed to have made any
representations pursuant to Section 5.2 on such date).  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Funding Office in immediately available funds, not later than 10:00
A.M., New York City time, one Business Day after the date of such notice.  The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Revolving Lenders are not sufficient to repay
in full such Refunded Swingline Loans.
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(c)           If prior to the time a Revolving Loan would have otherwise been
made pursuant to Section 2.7(b), one of the events described in Section 8(f)
shall have occurred and be continuing with respect to the Borrower or if for any
other reason, as determined by the Swingline Lender in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.7(b), each
Revolving Lender shall, on the date such Revolving Loan was to have been made
pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
 
(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Borrower, any
other Loan Party or any other Revolving Lender or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
2.8           Commitment Fees, etc.   (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available Revolving Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(b)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
 
2.9           Termination or Reduction of Revolving Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments.  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the Revolving Commitments then in effect.
 
2.10           Optional Prepayments.
 
(a)           The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto, in the case of Eurodollar Loans, and no
later than 11:00 A.M., New York City time, one Business Day prior thereto, in
the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurodollar Loans or ABR Loans;
provided, that if a Eurodollar Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.20.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.  If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid.  Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.  Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple
thereof.  Notwithstanding anything to the contrary in this Section 2.10(a), any
prepayment or repricing of the Tranche B Term Loans effected on or prior to the
first anniversary of the Closing Date as a result of a Repricing Transaction
shall be accompanied by a fee equal to 1.00% of the principal amount of Tranche
B Term Loans prepaid or repriced, unless such fee is waived by the applicable
Tranche B Term Loan Lender.  If in connection with a Repricing Transaction on or
prior to such first anniversary any Lender is replaced as a result of its being
a Non-Consenting Lender in respect of such Repricing Transaction pursuant to
Section 2.22, such Lender shall be entitled to the fee provided under this
Section 2.10(a).
 
(b)           Notwithstanding anything to the contrary contained in this Section
2.10 or any other provision of this Agreement, so long as no Default or Event of
Default has occurred and is continuing, the Borrower may prepay outstanding Term
Loans pursuant to this Section 2.10(b) (any such prepayment, an “Auction
Prepayment”) on the following basis (the transactions described in this Section
2.10(b), collectively, the “Auction Prepayment Transactions”):
 
(i)           The Borrower may notify the Administrative Agent and the Tranche A
Term Lenders or the Tranche B Term Lenders, as applicable (an “Auction
Prepayment Notice”), that the Borrower desires to prepay the Tranche A Term
Loans or the Tranche B Term Loans with cash proceeds in an aggregate principal
amount specified by the Borrower (which amount shall be not less than
$10,000,000 in the aggregate in each case; each, an “Auction Prepayment Amount”)
at a price (which shall be within a range (the “Range”) to be specified by the
Borrower with respect to each Auction Prepayment ) equal to a percentage of par
(the “Payment Percentage”) of the principal amount of the Term Loans to be
prepaid; provided that (A) the aggregate cash amount paid out of pocket by the
Borrower for all Auction Prepayments shall not exceed $300,000,000 during the
term of this Agreement (excluding any other voluntary or involuntary prepayments
of Loans in accordance with this Agreement, any accrued interest payable in
connection with an Auction Prepayment, or any fees payable in connection
therewith), (B) no more than three Auction Prepayment Transactions (counting
transactions closing on or about the same date as one transaction) may be
consummated, (C) no proceeds of Revolving Loans shall be used to finance an
Auction Prepayment, (D) automatically and without the necessity of any notice or
any other action, all principal and accrued and unpaid interest on the Term
Loans so prepaid shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents and (E) at the time of delivery of any Auction Prepayment
Notice, the Borrower shall furnish to the Administrative Agent and each Lender a
certificate signed by a Responsible Officer stating that no Default or Event of
Default has occurred and is continuing or would result from the proposed Auction
Prepayment.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
(ii)           In connection with an Auction Prepayment, the Borrower shall
allow each Tranche A Term Lender or Tranche B Term Lender, as applicable, to
specify a Payment Percentage (the “Acceptable Payment Percentage”) for a
principal amount (subject to rounding requirements specified by the
Administrative Agent) of Tranche A Term Loans or Tranche B Term Loans, as
applicable, at which such Lender is willing to permit such Auction Prepayment
(it being understood that no Lender shall be required to specify a Payment
Percentage or permit such Auction Prepayment with respect to the Loans held by
it).  Based on the Acceptable Payment Percentages and principal amounts of Term
Loans specified by Lenders, the applicable Payment Percentage (the “Applicable
Payment Percentage”) for the Auction Prepayment shall be the lowest Acceptable
Payment Percentage at which the Borrower can complete the Auction Prepayment for
the applicable Auction Prepayment Amount that is within the applicable Range;
provided, that if the offers received from Lenders are insufficient to allow the
Borrower to complete the Auction Prepayment for the applicable Auction
Prepayment Amount, then the Applicable Payment Percentage shall instead be the
highest Acceptable Payment Percentage that is within the applicable Range.  The
Borrower shall prepay Term Loans (or the respective portions thereof) offered by
Lenders at the Acceptable Payment Percentages specified by each such Lender that
are equal to or less than the Applicable Payment Percentage (“Qualifying Term
Loans”) by remitting an amount to each Lender to be prepaid equal to the product
of the face amount, or par, of the Term Loan being prepaid multiplied by the
Applicable Payment Percentage; provided that if the aggregate cash proceeds
required to prepay Qualifying Term Loans (disregarding any interest payable
under Section 2.10(b)(iii) or any fees payable in connection therewith) would
exceed the applicable Auction Prepayment Amount for such Auction Prepayment, the
Borrower shall prepay such Qualifying Term Loans at the Applicable Payment
Percentage ratably based on the respective principal amounts of such Qualifying
Term Loans (subject to rounding requirements specified by the Administrative
Agent).
 
(iii)           All Term Loans prepaid by the Borrower pursuant to this Section
2.10(b) shall be accompanied by payment of accrued and unpaid interest on the
par principal amount so prepaid to, but not including, the date of prepayment.
 
(iv)           The par principal amount of Term Loans prepaid pursuant to this
Section 2.10(b) shall be applied to reduce the remaining installments of the
respective Term Loans of the Lenders being prepaid pro rata based upon the then
remaining principal amount thereof.
 
(v)           Each Auction Prepayment shall be consummated pursuant to
procedures (including as to timing, rounding and minimum amounts, Type and
Interest Periods of accepted Loans, irrevocability of Auction Prepayment Notice
and other notices by the Borrower and Lenders and determination of Applicable
Payment Percentage) established by the Administrative Agent.
 
(vi)           The Lenders acknowledge that following an Auction Prepayment,
principal, interest and any related payments in respect of the applicable Term
Loans may be made on a non-pro rata basis, as determined by the Administrative
Agent, among the applicable Lenders to reflect subsequent amortization of the
then outstanding Term Loans.
 
 
 
 
 
30

--------------------------------------------------------------------------------

 
 
2.11           Mandatory Prepayments and Commitment Reductions.  (a)  If any
Indebtedness shall be issued or incurred by any Group Member (excluding (x) any
Indebtedness incurred in accordance with Section 7.2 and (y) any Permitted
Warrant (to the extent such Permitted Warrant constitutes Indebtedness)), other
than (i) the amount by which the aggregate purchase price for receivables paid
by investors or the loans from such investors in connection with any Receivables
Financing and outstanding at any time exceeds $375,000,000 and (ii) the
Borrower’s direct or indirect ratable share (determined in accordance with the
Borrower’s direct or indirect ownership of the relevant Specified Joint Venture)
of Indebtedness incurred under an agreement described in Section 7.14(c)), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such issuance or incurrence toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section 2.11(d).
 
(b)           If on any date any Loan Party shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds to the extent exceeding
$5,000,000 in any single transaction or series of related transactions shall be
applied on such date toward the prepayment of the Term Loans and the reduction
of the Revolving Commitments as set forth in Section 2.11(d); provided, that,
notwithstanding the foregoing, (i) any Net Cash Proceeds of Asset Sales and
Recovery Events shall be excluded from the foregoing requirement if a
Reinvestment Notice shall be delivered and (ii) on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Term
Loans and the reduction of the Revolving Commitments as set forth in Section
2.11(d).
 
(c)           If, for any fiscal year of the Borrower commencing with the fiscal
year ending December 31, 2011, there shall be Excess Cash Flow, the Borrower
shall, on the relevant Excess Cash Flow Application Date, apply the ECF
Percentage of such Excess Cash Flow toward the prepayment of the Term Loans and
the reduction of the Revolving Commitments as set forth in Section
2.11(d).  Each such prepayment and commitment reduction shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.
 
(d)           Amounts to be applied in connection with prepayments and
Commitment reductions made pursuant to Section 2.11 shall be applied, first, to
the prepayment of the Term Loans in accordance with Section 2.17(b) and, second,
when the Term Loans have been paid in full, to reduce permanently the Revolving
Commitments.  Any such reduction of the Revolving Commitments shall be
accompanied by prepayment of the Revolving Loans and/or Swingline Loans to the
extent, if any, that the Total Revolving Extensions of Credit exceed the amount
of the Total Revolving Commitments as so reduced, provided that if the aggregate
principal amount of Revolving Loans and Swingline Loans then outstanding is less
than the amount of such excess (because L/C Obligations constitute a portion
thereof), the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Lenders on terms and conditions satisfactory to the Administrative
Agent.  The application of any prepayment pursuant to Section 2.11 shall be
made, first, to ABR Loans and, second, to Eurodollar Loans.  Each prepayment of
the Loans under Section 2.11 (except in the case of Revolving Loans that are ABR
Loans and Swingline Loans) shall be accompanied by accrued interest to the date
of such prepayment on the amount prepaid.
 
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
2.12           Conversion and Continuation Options.  (a)  The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto.  The
Borrower may elect from time to time to convert ABR Loans to Eurodollar Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor), provided that no ABR Loan under a particular
Facility may be converted into a Eurodollar Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
(b)           Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such
when any Event of Default has occurred and is continuing and the Administrative
Agent has or the Majority Facility Lenders in respect of such Facility have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period.  Upon receipt
of any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
 
2.13           Limitations on Eurodollar Tranches.  Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
 
2.14           Interest Rates and Payment Dates.  (a)  Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin.
 
(b)           Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
 
(c)           (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (after as well as before judgment).
 
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
 
2.15           Computation of Interest and Fees.  (a)  Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate.  Any change in the interest rate on a Loan resulting from
a change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective.  The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).
 
2.16           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
 
(b)            the Administrative Agent shall have received notice from the
Majority Facility Lenders in respect of the relevant Facility that the
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
 
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans under the relevant Facility requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans under the relevant Facility that were to have been converted on
the first day of such Interest Period to Eurodollar Loans shall be continued as
ABR Loans and (z) any outstanding Eurodollar Loans under the relevant Facility
shall be converted, on the last day of the then-current Interest Period, to ABR
Loans.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans under the relevant Facility shall be made or continued
as such, nor shall the Borrower have the right to convert Loans under the
relevant Facility to Eurodollar Loans.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
2.17           Pro Rata Treatment and Payments.  (a)  Each borrowing by the
Borrower from the Lenders hereunder, each payment by the Borrower on account of
any commitment fee and any reduction of the Commitments of the Lenders shall be
made pro rata according to the respective Tranche A Term Percentages, Tranche B
Term Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
(b)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term Loans then
held by the Term Lenders.  The amount of each principal prepayment of the Term
Loans made pursuant to Section 2.11 shall be applied to reduce the Tranche A
Term Loans and Tranche B Term Loans (pro rata between such Facilities) in direct
order to the respective next twelve (12) scheduled principal installments, and
pro rata among the remaining respective installments thereafter.  Amounts
prepaid on account of the Term Loans may not be reborrowed.  The amount of each
principal prepayment of the Term Loans made pursuant to Section 2.10(a) shall be
applied to reduce the remaining principal installments of the Term Loans as
directed by the Borrower with respect to Facility and order.
 
(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
 
(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds.  The Administrative Agent shall distribute such payments to
each relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7.  If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day.  In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the relevant Facility, on demand, from the Borrower.
 
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
(f)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount.  If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate.  Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
 
(g)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.7(b), 2.7(c), 2.17(e), 2.17(f), 3.4(a) or 9.7
(unless subject to a good faith dispute), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision of this Agreement), apply
any amounts thereafter received by the Administrative Agent, the Swingline
Lender or the Issuing Lender for the account of such Lender under this Agreement
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
 
2.18           Requirements of Law.  (a)  If the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof or
compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the date hereof:
 
(i)           shall subject any Lender to any tax on its capital reserve (or any
similar tax) of any kind whatsoever with respect to this Agreement, any Letter
of Credit, any Application or any Eurodollar Loan made by it (except for
Non-Excluded Taxes covered by Section 2.19 and changes in the rate of tax on the
overall net income of such Lender);
 
(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or
 
(iii)           shall impose on such Lender any other condition;
 
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or issuing or participating in
Letters of Credit, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable.  If any Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
(b)           If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
 
(c)           A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.  In
determining such amount, such Lender shall use a reasonable averaging and
attribution method.  Notwithstanding anything to the contrary in this Section,
the Borrower shall not be required to compensate a Lender pursuant to this
Section for any amounts incurred more than six months prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such six-month period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.
 
2.19           Taxes.  (a)  All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (“Taxes”), excluding (i) net income taxes,
franchise taxes, net worth taxes, gross receipt taxes or any similar taxes
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, or engaged in any other transaction pursuant to, this Agreement or any
other Loan Document) and (ii) U.S. federal withholding taxes resulting from
FATCA as enacted on the date on which such Lender becomes a party to this
Agreement (other than a Lender acquiring its applicable ownership interest
pursuant to Section 2.22) or such Lender changes its lending office, except in
each case to the extent that amounts with respect to such Taxes were payable
pursuant to this Section 2.19 either to such Lender’s assignor immediately
before such Lender became a Lender or to such Lender immediately before it
changed its lending office, provided that, if any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender, (i) such amounts
shall be paid to the relevant Governmental Authority in accordance with
Applicable Law and (ii) the amounts so payable by the applicable Loan Party to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) the amounts of interest or any such
other amounts payable hereunder at the rates or in the amounts specified in this
Agreement as if such withholding or deduction had not been made, provided,
further however, that the Borrower shall not be required to increase any such
amounts payable to any Lender with respect to any Non-Excluded Taxes (x) that
are attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section or (y) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
 
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
 


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Loan Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party showing payment thereof.  If (i) such Loan Party
fails to pay any Non-Excluded Taxes or Other Taxes when due to the appropriate
taxing authority, (ii) such Loan Party fails to remit to the Administrative
Agent the required receipts or other required documentary evidence or (iii) any
Non-Excluded Taxes or Other Taxes are imposed directly upon the Administrative
Agent or any Lender (whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and the Lenders for such amounts and any incremental taxes,
interest or penalties and any reasonable expenses arising therefrom or with
respect thereto that may become payable by the Administrative Agent or any
Lender as a result of any such failure in the case of (i) and (ii) or any such
direct imposition in the case of (iii). The indemnity under this Section 2.19(c)
shall be paid within 30 days after the Lender or Administrative Agent, as
applicable, delivers to any Loan Party a certificate stating the amounts so
payable by such Lender or the Administrative Agent.  Such certificate shall be
conclusive of the amount so payable absent manifest error.  Such Lender shall
deliver a copy of such certificate to the Administrative Agent.  In the case of
any Lender making a claim under this Section 2.19(c) on behalf of any of its
beneficial owners, an indemnity payment under this Section 2.19(c) shall be due
only to the extent that such Lender is able to establish that, with respect to
any applicable Non-Excluded Taxes, such beneficial owners supplied to the
applicable Persons such properly completed and executed documentation necessary
to claim any applicable exemption from, or reduction of, such Non-Excluded
Taxes.
 
(d)           (i) Any Lender that is entitled to an exemption from, or reduction
of, any applicable withholding tax with respect to any payments under this
Agreement, or any other tax subject to indemnification under this Agreement,
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law and
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding or tax.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(d) (ii) and (iii) below) shall not be
required if in the Lender's judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
Notwithstanding any other provision of this Section, a Lender shall not be
required to deliver any form pursuant to this Section that such Lender is not
legally able to deliver.
 
(ii) Each Lender (or Assignee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of U.S.
Internal Revenue Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-81MY
(together with any applicable IRS forms), or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit G and the applicable IRS Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments under this Agreement and
the other Loan Documents.  Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the request of the Borrower
or the Administrative Agent.  In addition, each Non-U.S. Lender shall deliver
such forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or Administrative
Agent as may be necessary for the Borrower or Administrative Agent to comply
with its obligations under FATCA, to determine that such Lender has complied
with such Lender's obligations under FATCA or to determine the amount to deduct
and withhold from such payment.
 
(e)           Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
 
(f)           If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.19, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.19 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
(g)           The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
2.20           Indemnity.  The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
 
2.21           Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).
 
2.22           Replacement of Lenders.  The Borrower shall be permitted to
replace any Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.18 or 2.19(a), (b) is a Defaulting Lender, or (c) does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (provided that at
least Required Lender consent to such proposed amendment, supplement,
modification, consent or waiver has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (viii) until such time as such replacement shall be
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender.
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
2.23           Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
without limiting any other rights the Borrower may have against such Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Lender is a Defaulting Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.8(a);
 
(b)           the Commitment and Revolving Extension of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.01); provided
that (i) such Defaulting Lender’s Commitment may not be increased or extended
without its consent, (ii) the principal amount of, or interest or fees payable
on, Loans or Letters of Credit may not be reduced or excused or the scheduled
date of payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent and (iii) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other Lenders or affected Lenders, as the
case may be, shall require the consent of such Defaulting Lender.
 
(c)           if any Swingline Loans or L/C Obligations exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of the Swingline Loans and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Percentages but only to the extent
the sum of all non-Defaulting Lenders’ Revolving Extensions does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Revolving Percentage of the Swingline Loans and (y) second, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s Revolving Percentage of
the L/C Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 8 for
so long as such L/C Obligations are outstanding;
 
(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of the L/C Obligations pursuant to
clause (ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 3.3 with respect to such Defaulting
Lender’s Revolving Percentage of the L/C Obligations during the period such
Defaulting Lender’s Revolving Percentage of the L/C Obligations is cash
collateralized;
 
(iv)           if the Revolving Percentage of the L/C Obligations of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 3.3 shall be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Percentages; and
 
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
(v)           if all or any portion of such Defaulting Lender’s Revolving
Percentage of the L/C Obligations is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 3.3 with respect to such Defaulting Lender’s
Revolving Percentage of the L/C Obligations shall be payable to the Issuing Bank
until and to the extent that such Revolving Percentage of the L/C Obligations is
reallocated and/or cash collateralized; and
 
(d)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding Revolving Percentage of the L/C Obligations will be 100% covered by
the Revolving Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrower in accordance with Section 2.23(c), and
participating interests in any newly made Swingline Loan or any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.23 (c)(i) (and such Defaulting Lender shall not
participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender and the Issuing Bank shall promptly notify the Borrower and the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Revolving Lender, satisfactory to
the Swingline Lender or the Issuing Bank, as the case may be, to defease any
risk to it in respect of such Revolving Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the Revolving Percentage of Swingline Loans and L/Obligations of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Loans in accordance
with its Revolving Percentage.
 
SECTION 3.  LETTERS OF CREDIT
 
3.1           L/C Commitment.  (a)  Subject to the terms and conditions hereof,
the Issuing Lender, in reliance on the agreements of the other Revolving Lenders
set forth in Section 3.4(a), agrees to issue letters of credit (“Letters of
Credit”) for the account of the Borrower or for the account of any Subsidiary
(provided that the Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each such Letter of Credit issued for the
account of such Subsidiary) on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the L/C Obligations would
exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Commitments would be less than zero.  Each Letter of Credit shall (i)
be denominated in Dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Revolving Termination Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above) under customary “evergreen” provisions.
 
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.
 
3.2           Procedure for Issuance of Letter of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request.  Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower.  The Issuing Lender shall furnish a copy of
such Letter of Credit to the Borrower promptly following the issuance
thereof.  The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof).
 
3.3           Fees and Other Charges.  (a)  The Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurodollar Loans under the Revolving Facility,
shared ratably among the Revolving Lenders and payable quarterly in arrears on
each Fee Payment Date after the issuance date.  In addition, the Borrower shall
pay to the Issuing Lender for its own account a fronting fee of 0.175% per annum
on the undrawn and unexpired amount of each Letter of Credit, payable quarterly
in arrears on each Fee Payment Date after the issuance date.
 
(b)            In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
3.4           L/C Participations.  (a)  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder.  Each L/C Participant agrees with the Issuing Lender that, if a
draft is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement (or in the event that any reimbursement received by the Issuing Lender
shall be required to be returned by it at any time), such L/C Participant shall
pay to the Issuing Lender upon demand at the Issuing Lender’s address for
notices specified herein an amount equal to such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned).  Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
 
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion
of any payment made by the Issuing Lender under any Letter of Credit is paid to
the Issuing Lender within three Business Days after the date such payment is
due, such L/C Participant shall pay to the Issuing Lender on demand an amount
equal to the product of (i) such amount, times (ii) the daily average Federal
Funds Effective Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360.  If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility.  A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.
 
3.5           Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).
 
3.6           Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee.  The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
 
3.7           Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
3.8           Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9           Existing Letters of Credit.  All Existing Letters of Credit shall
be deemed to have been issued under this Agreement on the Closing Date and shall
be outstanding hereunder and subject to all provisions contained herein and
shall be deemed to be Letters of Credit, and the issuer of each Existing Letter
of Credit shall be deemed to be the Issuing Lender with respect to each Existing
Letter of Credit issued by it.
 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower represents and warrants to the Administrative Agent and each Lender
that:
 
4.1           Financial Condition.  (a)  The unaudited pro forma consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at June 30,
2010 (including the notes thereto) (the “Pro Forma Balance Sheet”) and the
related pro forma consolidated statements of income and of cash flows ended on
such date, copies of which have heretofore been furnished to each Lender, have
been prepared giving effect (as if such events had occurred on such date) to (i)
the consummation of the Acquisition, (ii) the Loans to be made on the Closing
Date and the use of proceeds thereof and (iii) the payment of fees and expenses
in connection with the foregoing (collectively, the “Transactions”).  The Pro
Forma Balance Sheet and the related pro forma consolidated statements of income
and of cash flows have been prepared based on the best information available to
the Borrower as of the date of delivery thereof, and present fairly on a pro
forma basis the estimated financial position of Borrower and its consolidated
Subsidiaries as at June 30, 2010, assuming that the events specified in the
preceding sentence had actually occurred at such date.
 
(b)           The audited consolidated balance sheets of the Borrower and its
consolidated Subsidiaries as at December 31, 2007, December 31, 2008 and
December 31, 2009, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from PricewaterhouseCoopers, present fairly the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at September 30, 2010, and the related unaudited consolidated
statements of income and cash flows for the 12-month period ended on such date,
present fairly the consolidated financial condition of the Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the 12-month period then ended
(subject to normal year-end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).  During the period from December 31, 2009 to and including the date
hereof there has been no Disposition by any Group Member of any material part of
its business or property.
 
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
4.2           No Change.  Except as disclosed on Schedule 4.2, since December
31, 2009, there has been no development or event that has had or could
reasonably be expected to have a Material Adverse Effect.
 
4.3           Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law except, with respect to any of the
foregoing clauses (a)-(d), as could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
4.4           Power; Authorization; Enforceable Obligations.  Each Loan Party
has the power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4(a), which consents,
authorizations, filings and notices have been obtained or made and are in full
force and effect except as set forth in Schedule 4.4(b) and (ii) the filings
referred to in Section 4.19.  The failure of the consents, authorizations,
filings and notices described in Schedule 4.4(b) to have been obtained or made
and to be in full force and effect could not reasonably be expected to have a
Material Adverse Effect.  Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto.  This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of any Loan Party and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
 
4.6           Litigation.  Except as disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.
 
4.7           No Default.  No Default or Event of Default has occurred and is
continuing.
 
4.8           Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its material real property, and
good title to, or a valid leasehold interest in, all its other property material
to the operation of its business except, as to such real property and other
property, for minor defects in title that do not interfere in any material
respect with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes, and none of such
property is subject to any Lien except as permitted by Section 7.3.
 
4.9           Intellectual Property.  Except where such failure would not
reasonably be expected to have a Material Adverse Effect, each Group Member
owns, or is licensed to use, all Intellectual Property necessary for the conduct
of its business as currently conducted.  No claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, and the use of
Intellectual Property by each Group Member does not infringe on the rights of
any Person, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.
 
4.10           Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which, if material,
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member).
 
4.11           Federal Regulations.  No part of the proceeds of any Loans, and
no other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  No more than 25% of the assets of the Group Members consist of “margin
stock” as so defined.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.
 
4.12           Labor Matters.  Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:  (a) there are no strikes or
other labor disputes against any Group Member pending or, to the knowledge of
the Borrower, threatened; (b) hours worked by and payment made to employees of
each Group Member have not been in violation of the Fair Labor Standards Act or
any other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
 
 
4.13           ERISA.  (a)  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) each
Group Member and each of their respective ERISA Affiliates is in compliance with
the applicable provisions of ERISA and the provisions of the Code relating to
Plans and the regulations and published interpretations thereunder; (ii) no
ERISA Event has occurred or is reasonably expected to occur; and (iii) all
amounts required by applicable law with respect to, or by the terms of, any
retiree welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106.  The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than a material amount the fair market value of the assets of such Pension Plan
allocable to such accrued benefits, and the present value of all accumulated
benefit obligations of all underfunded Pension Plans (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of all such underfunded Pension Plans.
 
(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each such Foreign Benefit Arrangement and Foreign Plan is
in compliance (A) with all material provisions of applicable law and all
material applicable regulations and published interpretations thereunder with
respect to such Foreign Benefit Arrangement or Foreign Plan and (B) with the
terms of such plan or arrangement.
 
4.14           Investment Company Act; Other Regulations.  No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.
 
4.15           Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time on or after the Closing Date, (a)
Schedule 4.15 sets forth the name and jurisdiction of incorporation of each
Subsidiary and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.
 
4.16           Use of Proceeds.  The proceeds of the Term Loans shall be used to
finance a portion of the Acquisition and to pay related fees and expenses.  The
proceeds of the Revolving Loans and the Swingline Loans, and the Letters of
Credit, shall be used to finance a portion of the Acquisition and to pay related
fees and expenses and for general corporate purposes.
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
 
4.17           Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)           the facilities and properties owned, leased or operated by any
Group Member (the “Properties”) do not contain, and have not previously
contained, any Materials of Environmental Concern in amounts or concentrations
or under circumstances that constitute or constituted a violation of, or could
give rise to liability under, any Environmental Law;
 
(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
(c)           Materials of Environmental Concern have not been transported or
disposed of from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
 
(f)           the Properties and all operations at the Properties are in
compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and there is no contamination at, under or about
the Properties or violation of any Environmental Law with respect to the
Properties or the Business; and
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18           Accuracy of Information, etc.  No statement or information
contained in this Agreement, any other Loan Document, the Confidential
Information Memorandum or any other document, certificate or statement furnished
by or on behalf of any Loan Party to the Administrative Agent or the Lenders, or
any of them, for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, contained as of the date such statement,
information, document or certificate was so furnished (or, in the case of the
Confidential Information Memorandum, as of the date of this Agreement), any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents, in the Confidential Information Memorandum or in any other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
 
4.19           Security Documents.
 
(a)           The Collateral Agreement is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof.  In the case of the Pledged Stock described in the Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Collateral Agent (together with a properly completed and signed stock
power or endorsement), and in the case of the other Collateral described in the
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Collateral Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof, as security for the
Obligations (as defined in the Collateral Agreement), in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).
 
(b)           Each of the Mortgages is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified on
Schedule 4.19(b), each such Mortgage shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person.  Schedule 1.1B lists, as of the Closing
Date, each parcel of owned real property and each leasehold interest in real
property located in the United States and held by the Borrower (based on net
fixed asset values as shown on the balance sheet of the Borrower) or any of its
Subsidiaries (excluding Specified Joint Ventures) that has a value, in the
reasonable opinion of the Borrower, in excess of $7,500,000.
 
4.20           Solvency.  The Borrower and its Subsidiaries are, and after
giving effect to the Acquisition and the incurrence of all Indebtedness and
obligations being incurred in connection herewith and therewith will be and will
continue to be, Solvent on a consolidated basis.
 
4.21           Senior Indebtedness.  The Obligations constitute “Senior
Indebtedness” (or similar definition) of the Borrower under its Subordinated
Indebtedness (if any).
 
4.22           Certain Documents.  The Borrower has delivered to the
Administrative Agent a complete and correct copy of the Acquisition
Documentation, including any amendments, supplements or modifications with
respect to any of the foregoing.
 
SECTION 5.  CONDITIONS PRECEDENT
 
5.1           Conditions to Initial Extension of Credit.  The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
 
(a)           Credit Agreement; Collateral Agreement.  The Administrative Agent
shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1A, (ii)
the Collateral Agreement, executed and delivered by the Borrower and each
Subsidiary Guarantor, (iii) the Subsidiary Guarantee Agreement, executed and
delivered by each Subsidiary Guarantor and (iv) an Acknowledgement and Consent
in the form attached to the Collateral Agreement, executed and delivered by each
Issuer (as defined in the Collateral Agreement), if any, that is not a Loan
Party.
 
(b)           Acquisition, etc.  The following transactions shall have been
consummated, in each case on terms and conditions reasonably satisfactory to the
Lenders:
 
(i)           The Acquisition and the other transactions contemplated in the
Acquisition Agreement shall have been consummated, or shall be consummated
concurrently with the Initial Extension of Credit on the Closing Date, in
accordance with the Acquisition Agreement, and no provision of the Acquisition
Agreement shall have been waived, amended, supplemented or otherwise modified in
any material respect without the approval of the Agents;
 
(ii)           The Borrower shall have received, or shall receive concurrently
with the Initial Extension of Credit on the Closing Date, at least $250,000,000
in gross cash proceeds from the issuance of the 7% Senior Notes; and
 
(iii)           the Administrative Agent shall have received satisfactory
evidence that (A) each of the Target Existing Credit Agreement and the Borrower
Existing Credit Agreement shall have been terminated and all amounts thereunder
shall have been paid in full and (B) satisfactory arrangements shall have been
made for the termination of all Liens granted in connection therewith.
 
(c)           Pro Forma Balance Sheet; Financial Statements.  The Lenders shall
have received (i) the Pro Forma Balance Sheet and the related pro forma
consolidated statement of income, (ii) audited consolidated financial statements
of the Borrower and is consolidated Subsidiaries for the 2007, 2008 and 2009
fiscal years, (iii) unaudited interim consolidated financial statements of the
Borrower and its consolidated Subsidiaries for each fiscal quarter ended after
the date of the latest applicable financial statements delivered pursuant to
clause (ii) of this paragraph as to which such financial statements are
available, (iv) audited consolidated financial statements of the Target and is
consolidated Subsidiaries for the 2007, 2008 and 2009 fiscal years, (v)
unaudited interim consolidated financial statements of the Target and its
consolidated Subsidiaries for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (iv) of this
paragraph as to which such financial statements are available.
 
(d)           Approvals.  All governmental and third party approvals necessary
in connection with the Acquisition and the transactions contemplated hereby
shall have been obtained and be in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority that would restrain, prevent or otherwise impose
adverse conditions on the Acquisition or the financing contemplated hereby.
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
 
(e)           Lien Searches.  The Administrative Agent shall have received the
results of a recent Lien search with respect to each Loan Party, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
 
(f)           Environmental Audit.  Except to the extent provided for in Section
6.13, the Administrative Agent shall have received an environmental audit with
respect to the real properties of the Loan Parties subject to a Mortgage
specified by the Administrative Agent.
 
(g)           Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Closing Date.  All such amounts will be paid with proceeds of
Loans made on the Closing Date and will be reflected in the funding instructions
given by the Borrower to the Administrative Agent on or before the Closing Date.
 
(h)           Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates.  The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit C, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization; provided that, it shall not be a condition to
the initial extension of credit to deliver any such good standing certificate,
to the extent that (x) the same cannot be obtained after reasonable efforts by
the Borrower, and (y) the failure to be in good standing by all Loan Parties
with respect to which such certificates are not delivered could not, in the
aggregate, be reasonably be expected to have an Material Adverse Effect.
 
(i)           Legal Opinions.  The Administrative Agent shall have received the
following executed legal opinions:
 
(i)           the legal opinion of (A) the Borrower’s general counsel, or other
counsel reasonably acceptable to the Administrative Agent, covering the matters
set forth in Exhibit F-1 and (B) Fulbright & Jaworski LLP, counsel to the
Borrower and its Subsidiaries, substantially in the form of Exhibit F-2; and
 
(ii)           the legal opinion of local counsel in each of Tennessee, Florida
and Nevada and of such other special and local counsel as may be reasonably
required by the Administrative Agent covering matters similar to those covered
by the legal opinions referenced in clause (i).
 
Each such legal opinion described in clause (ii) shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.
 
(j)           Pledged Stock; Stock Powers; Pledged Notes.  Except to the extent
provided for in Section 6.13, the Collateral Agent shall have received (i) the
certificates representing the shares of Capital Stock pledged pursuant to the
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Collateral Agent
pursuant to the Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
 
 
(k)           Filings, Registrations and Recordings.  Except to the extent
provided for in Section 6.13, each document (including any Uniform Commercial
Code financing statement) required by the Security Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Collateral Agent, for the benefit of
the Lenders, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.
 
(l)           Mortgages, etc.  (i) Except to the extent provided for in Section
6.13, the Collateral Agent shall have received a Mortgage with respect to each
Mortgaged Property, executed and delivered by a duly authorized officer of each
party thereto.  If requested by the Collateral Agent and except to the extent
provided for in Section 6.13, the Collateral Agent shall have received, and the
title insurance company issuing the policy referred to in clause (iii) below
(the “Title Insurance Company”) shall have received, maps or plats of an
as-built survey of the sites of the Mortgaged Properties certified to the
Administrative Agent and the Title Insurance Company in a manner satisfactory to
them, dated a date satisfactory to the Collateral Agent and the Title Insurance
Company by an independent professional licensed land surveyor satisfactory to
the Collateral Agent and the Title Insurance Company.
 
(ii)           Except to the extent provided for in Section 6.13, the Collateral
Agent shall have received in respect of each Mortgaged Property a mortgagee’s
title insurance policy (or policies) or marked up unconditional binder for such
insurance, in each case in form and substance satisfactory to the Collateral
Agent, and the Collateral Agent shall have received evidence satisfactory to it
that all premiums in respect of each such policy, all charges for mortgage
recording tax, and all related expenses, if any, have been paid.
 
(iii)           Except to the extent provided for in Section 6.13, the
Collateral Agent shall have received (A) a policy of flood insurance that (1)
covers any parcel of improved real property that is encumbered by any Mortgage
and is located in a “special flood hazard area” and (2) is written in an amount
not less than the outstanding principal amount of the indebtedness secured by
such Mortgage that is reasonably allocable to such real property or the maximum
limit of coverage made available with respect to the particular type of property
under the National Flood Insurance Act of 1968, whichever is less and (B)
confirmation that the Borrower has received the notice required pursuant to
Section 208.25(i) of Regulation H of the Board.
 
(iv)           Except to the extent provided for in Section 6.13, the Collateral
Agent shall have received a copy of all recorded documents referred to, or
listed as exceptions to title in, the title policy or policies referred to in
clause (iii) above and a copy of all other material documents affecting the
Mortgaged Properties.
 
(m)            Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer of the
Borrower, in form and substance reasonably acceptable to the Administrative
Agent, certifying that the Borrower and its Subsidiaries, on a consolidated
basis after giving effect to the Acquisition and the incurrence of all
Indebtedness in connection therewith and herewith on the Closing Date, are
Solvent.
 
(n)           Insurance.  Except to the extent provided for in Section 6.13, the
Collateral Agent shall have received insurance certificates satisfying the
requirements of this Agreement and the Collateral Agreement.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
(o)           Leverage Ratio. The Consolidated Leverage Ratio, calculated on a
pro forma basis after giving effect to the Acquisition and the incurrence of all
Indebtedness in connection therewith and herewith for the four most-recent
fiscal quarters ended not less than 45 days prior to the Closing Date (unless
the Borrower has published quarterly financial statements as of a later date)
shall not be more than 4.00 to 1.00, provided, that for purposes of this
paragraph only “Consolidated EBITDA” shall add back minority interest expense to
the extent deducted in the determination of Consolidated Net Income.
 
(p)           Ratings. The Borrower shall have received a corporate rating
and/or family rating from Moody’s and S&P and the Loans shall have received a
credit rating from Moody’s and S&P.
 
(q)           No Material Indebtedness.  After giving effect to the
Transactions, neither the Borrower nor any of its Subsidiaries shall have any
material indebtedness for borrowed money other than the Facilities, the 6.75%
Senior Notes, the 7.125% Senior Notes, the 7% Senior Notes, the Existing PSI
Notes (with respect to which the notice shall have been delivered and cash
deposited in accordance with Section 5.1(t)), the Existing Receivables Facility,
other Indebtedness expressly contemplated by the Acquisition Agreement and any
other Indebtedness listed on Schedule 7.2(d).
 
(r)           No Target Material Adverse Effect.  Since December 31, 2009, there
shall not have been any event, circumstance, state of facts, change or effect
that, individually or in the aggregate, has had or would reasonably be expected
to have a Target Material Adverse Effect (without any regard to the Company
Disclosure Schedule (as defined in the Acquisition Agreement) or any disclosures
in the SEC Reports (as defined in the Acquisition Agreement)).  As used herein,
a “Target Material Adverse Effect” means (i) any event, circumstance, state of
facts, change or effect that is materially adverse to the business, financial
condition or results of operations of the Target and its Subsidiaries (as
defined in the Acquisition Agreement), taken as a whole, or (ii) any event,
circumstance, state of facts, change or effect that would prevent or materially
delay the consummation of the Acquisition or otherwise prevent the Target from
performing its obligations under the Acquisition Agreement; provided, however,
that in no event shall any of the following, alone or in combination, be deemed
to constitute, nor shall any of the following be taken into account in
determining whether there has been or would reasonably be expected to be, a
Target Material Adverse Effect (except, in the case of clauses (A)(1), (A)(2) or
(A)(4) below, to the extent any of the matters referred to therein has had or
would reasonably be expected to have a disproportionate adverse effect on the
Target and its Subsidiaries, taken as a whole, as compared to other for-profit
and comparable or similar companies operating in the industries in which the
Target and its Subsidiaries operate, after taking into account the size of the
Target relative to such other for-profit companies):  (A) any event,
circumstance, state of facts, change or effect resulting from or relating to (1)
a change in general economic, political or financial market conditions,
including interest or exchange rates, (2) a change generally affecting the
industries in which the Target and its Subsidiaries operate (including seasonal
fluctuations) or general economic conditions that generally affect the
industries in which the Target and its Subsidiaries conduct their business, (3)
any change in accounting requirements or principles required by GAAP (as defined
in the Acquisition Agreement) (or any interpretations thereof) or required by
any change in applicable Laws (as defined in the Acquisition Agreement) (or any
interpretations thereof), (4) any adoption, implementation, promulgation,
repeal, modification, reinterpretation or proposal of any Law after the date
hereof, (5) any Action (as defined in the Acquisition Agreement), investigation,
review or examination undertaken by a Governmental Authority (as defined in the
Acquisition Agreement), or any sanction, fine, operating restriction or other
similar penalty arising as a result thereof, with respect to any Company Health
Care Business (as defined in the Acquisition Agreement) or Company Health Care
Facility (as defined in the Acquisition Agreement) (a “Regulatory Condition”),
that is currently pending or arises after the date of the Acquisition Agreement,
in each case to the extent such Regulatory Condition is consistent in nature,
scope and impact on the Target and its Subsidiaries, taken as a whole, with
Regulatory Conditions arising and fully resolved from time to time in the
conduct of the business of the Target and its Subsidiaries on or before December
31, 2009, (6) any acts of terrorism or war or any weather related event, fire or
natural disaster or any escalation thereof, (7) the announcement of the
execution of the Acquisition Agreement or the pendency or consummation of the
Acquisition and the other transactions contemplated by the Acquisition Agreement
(collectively, the “Acquisition Agreement Transactions”) (including any Actions,
challenges or investigations to the extent relating to the Acquisition Agreement
or to the Acquisition Agreement Transactions made or brought by any of the
current or former stockholders of the Target (on their own behalf or on behalf
of the Target), (8) the identity of Borrower or any of its affiliates as the
acquiror of the Target or any facts or circumstances concerning the Borrower or
any of its affiliates, or (9) compliance with the terms of, the taking of any
action required or the failure to take any action prohibited by, the Acquisition
Agreement or the taking of any action consented to or requested by the Borrower;
or (B) any failure, in and of itself, to meet internal or published projections,
forecasts, performance measures, operating statistics or revenue or earnings
predictions for any period or a decline in the price or trading volume of the
Company Common Stock (as defined in the Acquisition Agreement) (provided that,
except as otherwise provided in this definition, the underlying causes of such
failure or decline may be taken into account in determining whether there is a
Target Material Adverse Effect).
 
 
 
 
53

--------------------------------------------------------------------------------

 
 
 
(s)           Regulatory Documentation.  The Administrative Agent shall have
received, at least 5 days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act, previously requested by the Administrative Agent.
 
(t)           Existing PSI Notes.  The Borrower (i) shall have delivered to the
trustee with respect to the Existing PSI Notes an irrevocable notice of
redemption to be given by the trustee on the Closing Date to all holders of the
Existing PSI Notes to effect the redemption in full of all outstanding Existing
PSI Notes on the earliest possible date following the Closing Date; and (ii)
shall have deposited with the trustee an amount equal to the amount that the
holders of the Existing PSI Notes are entitled to receive on the redemption date
of the Existing PSI Notes, including accrued and unpaid interest thereon to, but
excluding, the redemption date.
 
For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
5.2           Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date is
subject to the satisfaction of the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents (or, in
the case of the initial extensions of credit to be made on the Closing Date, the
Specified Representations) shall be true and correct in all material respects on
and as of such date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects).
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
 
(b)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date (or, in the case of the initial extensions of
credit to be made on the Closing Date, no Default or Event of Default under
Section 8(f)) or after giving effect to the extensions of credit requested to be
made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
 
SECTION 6.  AFFIRMATIVE COVENANTS
 
The Borrower agrees that, so long as the Commitments remain in effect, any
Letter of Credit remains outstanding or any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, the Borrower shall and shall cause
each of its Subsidiaries to:
 
6.1           Financial Statements.  Furnish to the Administrative Agent and
each Lender through the Administrative Agent:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PricewaterhouseCoopers or other independent certified public
accountants of nationally recognized standing; and
 
(b)           as soon as available, but in any event not later than 45 days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
6.2           Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender (or, in the case of clause (g), to the relevant Lender):
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that nothing has come
to their attention to cause them to believe that any Default existed on the date
of such statement, except as specified in such certificate, and confirming the
calculations set forth in the Compliance Certificate delivered simultaneously
therewith pursuant to clause 6.2(b);
 
 
 
55

--------------------------------------------------------------------------------

 
 
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to the best of such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate and (ii)
in the case of quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance with the provisions of this Agreement referred to therein
as of the last day of the fiscal quarter or fiscal year of the Borrower, as the
case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, (1) a description of any change in the jurisdiction of
organization of any Loan Party, (2) a list of any material Intellectual Property
acquired by any Loan Party and (3) a description of any Person that has become a
Group Member, in each case since the date of the most recent report delivered
pursuant to this clause (y) (or, in the case of the first such report so
delivered, since the Closing Date);
 
(c)           as soon as available, and in any event no later than 60 days after
the end of each fiscal year of the Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of the following fiscal year,
the related consolidated statements of projected cash flow and projected income
and a description of the underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;
 
(d)           no later than 10 Business Days prior to the effectiveness thereof,
copies of substantially final drafts of any proposed amendment, supplement,
waiver or other modification with respect to the Senior Note Indenture or the
Acquisition Documentation;
 
(e)           within five days after the same are sent, copies of all financial
statements and reports that the Borrower sends to the holders of any class of
its debt securities or public equity securities and, within five days after the
same are filed, copies of all financial statements and reports that the Borrower
may make to, or file with, the SEC;
 
(f)           promptly following receipt thereof, copies of (i) any documents
described in Section 101(k) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan and (ii) any
notices described in Section 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the relevant Group Member or ERISA Affiliate has not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices promptly after receipt thereof; and
 
(g)           promptly, such additional financial and other information as any
Lender may from time to time reasonably request.
 
 
 
 
56

--------------------------------------------------------------------------------

 
 
 
Information required to be delivered pursuant to clauses 6.1(a), 6.1(b) and
6.2(e) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Administrative Agent that such information has
been filed with the SEC and is available at www.sec.gov. Such notice may be
included in a certificate delivered pursuant to clause 6.02(a).
 
6.3           Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material tax obligations and all of its other obligations of whatever nature,
except (a) where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member and
(b) in the case of obligations other than tax obligations, to the extent that
the failure to do so could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
6.4           Maintenance of Existence; Compliance.  (a)(i)  Preserve, renew and
keep in full force and effect its organizational existence, provided that any
Subsidiary may change the form if its entity organization, including from a
corporation to a limited liability company and (ii) take all reasonable action
to maintain all rights, privileges and franchises material to the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
6.5           Maintenance of Property; Insurance.  (a)  Keep all property
material to the operation of its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business, subject to the Borrower’s standard self insurance policy.
 
6.6           Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with officers and employees of the Group Members and with
their independent certified public accountants.
 
6.7           Notices.  Within three Business Days give notice to the
Administrative Agent upon a Responsible Officer of the Borrower obtaining actual
knowledge of:
 
(a)           the occurrence of any Default or Event of Default (if the same is
continuing);
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, could reasonably be expected to have a Material Adverse Effect;
 
(c)            any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $25,000,000 or more and not covered by insurance,
(ii) in which injunctive or similar relief is sought or (iii) which relates to
any Loan Document;
 
 
 
57

--------------------------------------------------------------------------------

 
 
 
(d)           an ERISA Event, as soon as possible and in any event within 10
days after the Borrower knows or has reason to know thereof; and
 
(e)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.8           Environmental Laws.  (a)  Comply in all material respects with,
and take commercially reasonable efforts to ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and take commercially reasonable efforts to ensure that all tenants
and subtenants obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws. This clause (a) shall be deemed not breached by a
noncompliance with the foregoing if, upon learning of such noncompliance, the
Borrower and any affected Subsidiaries promptly undertake reasonable efforts to
eliminate such noncompliance, and such noncompliance and the elimination
thereof, in the aggregate with any other noncompliance with any of the foregoing
and the elimination thereof, could not reasonably be expected to have a Material
Adverse Effect or to materially and adversely affect the value of the property
secured by any of the Mortgages.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all orders
and directives of all Governmental Authorities regarding Environmental
Laws.  This clause (b) shall be deemed not breached by a failure to comply with
such an order or directive if the Borrower and any affected Subsidiaries timely
challenge in good faith such order or directive in a manner consistent with all
applicable Environmental Laws and pursue such challenge diligently, and the
pendency and pursuit of such challenge, in the aggregate with the pendency and
pursuit of any other such challenges, could not reasonably be expected to have a
Material Adverse Effect or to materially and adversely affect the value of the
property secured by any of the Mortgages.
 
6.9           Interest Rate Protection.  In the case of the Borrower, within 90
days after the Closing Date, enter into, and thereafter maintain, Swap
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans, the 6.75% Senior Notes, the 7% Senior Notes
and the 7.125% Senior Notes and  is subject to either a fixed interest rate or
interest rate protection for a period of not less than 3 years, which Swap
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.
 
6.10           Additional Collateral, etc.  (a)  With respect to any property
acquired after the Closing Date by any Group Member which is not a Non-Material
Subsidiary, Specified Joint Venture, HUD Owner or a not-for-profit corporation
or similar entity that is prohibited from granting a Lien on its assets to
secure the Obligations by a Requirement of Law (other than (x) any property
described in paragraph (b), (c) or (d) below, (y) any fixed or capital assets
subject to a Lien securing Indebtedness incurred in accordance with Section 7.2
to finance the acquisition of such fixed or capital assets, provided that such
Liens were created substantially simultaneously with the acquisition of such
fixed or capital assets and (z) property acquired by any Excluded Foreign
Subsidiary) as to which the Collateral Agent, for the benefit of the Secured
Parties, does not have a perfected Lien, promptly (i) execute and deliver to the
Collateral Agent such amendments to the Collateral Agreement or such other
documents as the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such property and (ii) take all actions necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such property, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Agreement or by law or as may be requested by the Collateral
Agent.
 
 
 
 
 
58

--------------------------------------------------------------------------------

 
 
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least $7,500,000 acquired after
the Closing Date by any Group Member which is a wholly owned Subsidiary and not
a Non-Material Subsidiary, Specified Joint Venture, HUD Owner or not-for-profit
corporation or similar entity that is prohibited from granting a Lien on its
assets to secure the Obligations by a Requirement of Law (other than (x) any
such real property subject to a Lien securing Indebtedness incurred in
accordance with Section 7.2 to finance the acquisition of such real property,
provided that such Liens were created substantially simultaneously with the
acquisition of such real property and (y) real property acquired by any Excluded
Foreign Subsidiary), promptly (i) execute and deliver a first priority Mortgage,
in favor of the Collateral Agent, for the benefit of the Secured Parties,
covering such real property, (ii) if requested by the Collateral Agent, provide
the Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
(or such other amount as shall be reasonably specified by the Administrative
Agent) as well as a current ALTA survey thereof, together with a surveyor’s
certificate and (y) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage, each of the
foregoing in form and substance reasonably satisfactory to the Collateral Agent,
(iii) if requested by the Collateral Agent, deliver to the Collateral Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent and (iv) deliver a flood certificate in form and substance
acceptable to the Collateral Agent, and if such real property is located in a
“special flood hazard area,” a policy of flood insurance.
 
(c)           With respect to any new Subsidiary (other than an Excluded Foreign
Subsidiary, a Non-Material Subsidiary or a not-for-profit corporation or similar
entity that is prohibited from granting a Lien on its assets to secure the
Obligations by a Requirement of Law) created or acquired after the Closing Date
by any Loan Party (which, for the purposes of this paragraph (c), shall include
any existing Subsidiary that ceases to be an Excluded Foreign Subsidiary, a
Non-Material Subsidiary, a Specified Joint Venture, a HUD Owner or a
not-for-profit corporation or similar entity that is prohibited from granting a
Lien on its assets to secure the Obligations by a Requirement of Law), promptly
(i) execute and deliver to the Collateral Agent such amendments to the
Collateral Agreement as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any Loan Party, (ii) deliver to the Collateral Agent
any certificates representing such Capital Stock, together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
relevant Loan Party, (iii) cause such new Subsidiary (A) to become a party to
the Subsidiary Guarantee Agreement and the Collateral Agreement, (B) to take
such actions necessary or advisable to grant to the Collateral Agent for the
benefit of the Secured Parties a perfected first priority security interest in
the Collateral described in the Collateral Agreement with respect to such new
Subsidiary, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the Collateral Agreement or by law
or as may be requested by the Collateral Agent and (C) to deliver to the
Administrative Agent a certificate of such Subsidiary, substantially in the form
of Exhibit C, with appropriate insertions and attachments, and a long form good
standing certificate from its jurisdiction of organization, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
 
 
 
 
59

--------------------------------------------------------------------------------

 
 
 
(d)           With respect to any new Subsidiary (other than a Subsidiary
required to become a Subsidiary Guarantor pursuant to Section 6.10(c)) created
or acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Collateral Agent such amendments to the Collateral Agreement as
the Collateral Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is owned by
any such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Capital Stock of any Excluded Foreign Subsidiary be required
to be so pledged), (ii) deliver to the Collateral Agent the certificates
representing such Capital Stock, together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
and take such other action as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Collateral Agent’s security interest
therein, and (iii) if requested by the Collateral Agent, deliver to the
Collateral Agent legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Collateral Agent.
 
(e)           If, at the end of any fiscal quarter of the Borrower after the
Closing Date, Subsidiaries that are “Non-Material Subsidiaries” pursuant to the
definition of “Non-Material Subsidiary” exceed the amounts set forth in the
definition thereof, promptly following delivery of each Compliance Certificate
delivered pursuant to Section 6.2(b), (i) execute and deliver to the Collateral
Agent such amendments to the Collateral Agreement as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in the Capital
Stock of each Subsidiary so designated by the Borrower that is owned by any
Group Member, (ii) deliver to the Collateral Agent any certificates representing
such Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
each Subsidiary designated by the Borrower (A) to become a party to the
Subsidiary Guarantee Agreement and the Collateral Agreement, (B) to take such
actions necessary or advisable to grant to the Collateral Agent for the benefit
of the Secured Parties a perfected first priority security interest in the
Collateral described in the Collateral Agreement with respect to such
Subsidiaries designated by the Borrower, including the filing of Uniform
Commercial Code financing statements in such jurisdictions as may be required by
the Collateral Agreement or by law or as may be requested by the Collateral
Agent and (C) to deliver to the Collateral Agent a certificate of such
Subsidiaries designated by the Borrower, substantially in the form of Exhibit C,
with appropriate insertions and attachments, and (iv) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, so that the
foregoing condition regarding the definition of “Non-Material Subsidiary”
continues to be true.
 
6.11           Maintenance of Ratings.  Use commercially reasonable efforts,
including, for the avoidance of doubt, the payment of the usual and customary
fees and expenses of each of S&P and Moody’s, to cause the Borrower to
continuously have public corporate credit and corporate family ratings, as
applicable, from S&P and Moody’s; provided that nothing herein shall require the
maintenance of any such ratings with respect to securities issued by the
Borrower in an unsecured capital markets transaction.
 
6.12           ERISA Compliance.  With respect to each Group Member and each of
their respective ERISA Affiliates, comply with the applicable provisions of
ERISA and the provisions of the Code relating to Plans and the regulations and
published interpretations thereunder, except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
 
6.13           Post-Closing Covenants.  Take each action otherwise required
hereunder and set forth on Schedule 6.13 within the period set forth on Schedule
6.13 for such action.
 
 
 
 
60

--------------------------------------------------------------------------------

 
 
 
SECTION 7.  NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly:
 
7.1           Financial Condition Covenants.
 
(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as at the last day of any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to exceed the ratio
set forth below opposite such fiscal quarter:
 


Fiscal Quarter
Consolidated
Leverage Ratio
2010 Q4
 
5.25 to 1.00
2011 Q1
 
5.25 to 1.00
2011 Q2
 
5.25 to 1.00
2011 Q3
 
5.00 to 1.00
2011 Q4
 
4.75 to 1.00
2012 Q1
 
4.75 to 1.00
2012 Q2
 
4.50 to 1.00
2012 Q3
 
4.50 to 1.00
2012 Q4
 
4.50 to 1.00
2013 Q1
 
4.25 to 1.00
2013 Q2
 
4.00 to 1.00
2013 Q3
 
4.00 to 1.00
2013 Q4
 
3.75 to 1.00
2014 Q1
 
3.75 to 1.00
2014 Q2
 
3.50 to 1.00

 
 
 
 
 
61

--------------------------------------------------------------------------------

 
 
 
 
2014 Q3
 
3.50 to 1.00
2014 Q4
 
3.25 to 1.00
2015 Q1
 
3.00 to 1.00
2015 Q2
 
3.00 to 1.00
2015 Q3
 
3.00 to 1.00
2015 Q4
 
3.00 to 1.00
2016 Q1
 
3.00 to 1.00
2016 Q2
 
3.00 to 1.00
2016 Q3
 
3.00 to 1.00
2016 Q4
 
3.00 to 1.00



(b)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio for any period of four consecutive fiscal quarters of
the Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:
 
Fiscal Quarter
 
Consolidated
Interest
Coverage Ratio
 
2010 Q4
 
3.00 to 1.00
2011 Q1
 
3.00 to 1.00
2011 Q2
 
3.00 to 1.00
2011 Q3
 
3.00 to 1.00
2011 Q4
 
3.00 to 1.00
2012 Q1
 
3.00 to 1.00
2012 Q2
 
3.00 to 1.00
2012 Q3
 
3.00 to 1.00
2012 Q4
 
3.00 to 1.00
2013 Q1
 
3.25 to 1.00

 
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
2013 Q2
 
3.25 to 1.00
2013 Q3
 
3.25 to 1.00
2013 Q4
 
3.25 to 1.00
2014 Q1
 
3.50 to 1.00
2014 Q2
 
3.50 to 1.00
2014 Q3
 
3.50 to 1.00
2014 Q4
 
3.50 to 1.00
2015 Q1
 
3.50 to 1.00
2015 Q2
 
3.50 to 1.00
2015 Q3
 
3.50 to 1.00
2015 Q4
 
3.50 to 1.00
2016 Q1
 
3.50 to 1.00
2016 Q2
 
3.50 to 1.00
2016 Q3
 
3.50 to 1.00
2016 Q4
 
3.50 to 1.00

 
; provided, that for the purposes of determining the ratio described above for
the fiscal quarters of the Borrower ending December 31, 2010, March 31, 2011 and
June 30, 2011, Consolidated Interest Expense for the relevant period shall be
deemed to equal Consolidated Interest Expense for such fiscal quarter (and, in
the case of the latter two such determinations, the sum of the Consolidated
Interest Expense for such fiscal quarter plus the Consolidated Interest Expense
for each previous fiscal quarter commencing after the Closing Date) multiplied
by 4, 2 and 4/3, respectively.
 
7.2           Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Subsidiary;
 
(c)           Guarantee Obligations incurred in the ordinary course of business
by the Borrower or any of its Subsidiaries of obligations of any Subsidiary
Guarantor;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d);
 
 
 
63

--------------------------------------------------------------------------------

 
 
 
(e)           (i) Indebtedness of the Borrower in respect of the 6.75% Senior
Notes in an aggregate principal amount not to exceed $200,000,000 and (ii)
Indebtedness of the Borrower in respect of the 7.125% Senior Notes in an
aggregate principal amount not to exceed $400,000,000;
 
(f)           Indebtedness of any Group Member in respect to the Receivables
Financing;
 
(g)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof, provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation or in connection with
such Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause shall not exceed $200,000,000 at any time
outstanding;
 
(h)           additional unsecured Indebtedness of the Borrower or any of its
Subsidiaries; provided that (i) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $250,000,000 and (ii) the
net cash proceeds of any such Indebtedness are used to finance Investments made
pursuant to Section 7.8(m) or to refinance Revolving Loans, the proceeds of
which were used to make Investments pursuant to Section 7.8(m);
 
(i)           the 7% Senior Notes in an aggregate principal amount not to exceed
$250,000,000;
 
(j)           so long as no Event of Default shall have occurred and be
continuing, additional Indebtedness (including, without limitation, Capital
Lease Obligations) of the Borrower or any of its Subsidiaries in an aggregate
principal amount (for the Borrower and all Subsidiaries) not to exceed
$225,000,000 at any one time outstanding; and
 
(k)           Indebtedness which represents a replacement, refinancing,
refunding or renewal of any of the Indebtedness described in clauses (d), (e),
(f), (g), (h), (i) and (j) hereof; provided that, (i) the principal amount of
such Indebtedness is not increased, (ii) any Liens securing such Indebtedness
are not extended to any additional property of any Loan Party, (iii) no Loan
Party that is not originally obligated with respect to repayment of such
Indebtedness is required to become obligated with respect thereto, (iv) such
replacement, refinancing, refunding or renewal does not result in a shortening
of the average weighted maturity of the Indebtedness so extended, modified,
replaced, refinanced, refunded or renewed, and (v) if the Indebtedness that is
refinanced, refunded, renewed, modified, replaced or extended was Subordinated
Indebtedness, then the terms and conditions of the replacement, refinancing,
refunding or renewal Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to the replacement, refinancing, refunding
or renewal Indebtedness, and provided, further, that in the case of any
replacement, refinancing, refunding or renewal of any  of the Senior Notes, such
replacement, refinancing, refunding or renewal Indebtedness shall not mature
prior to the date that is ninety (90) days after the Maturity Date.
 
7.3           Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings, provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
 
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not
overdue for a period of more than 30 days or that are being contested in good
faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d), provided that no such Lien is
spread to cover any additional property after the Closing Date and that the
amount of Indebtedness secured thereby is not increased;
 
(g)           Liens created pursuant to the Security Documents;
 
(h)            any interest or title of a lessor under any lease entered into by
the Borrower or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;
 
(i)           Liens securing the Senior Notes pursuant to the Collateral
Agreement;
 
(j)           Liens arising out of the Receivables Financing;
 
(k)           any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary and not created in contemplation of such event;
 
(l)           any Lien existing on any asset prior to the acquisition thereof by
the Borrower or a Subsidiary and not created in contemplation of such
acquisition;
 
(m)           any Lien arising out of the refinancing, replacement, renewal or
refunding of any Indebtedness permitted under Section 7.2(k); and
 
(n)           Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not exceed (as to the Borrower and all Subsidiaries) $225,000,000 at any one
time.
 
7.4           Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any other Subsidiary (provided that (x)
in any such transaction involving a Wholly Owned Subsidiary Guarantor, the
Wholly Owned Subsidiary Guarantor shall be the continuing or surviving
corporation and (y) in any such transaction to which the foregoing clause (x)
does not apply and involving a Subsidiary Guarantor, the Subsidiary Guarantor
shall be the continuing or surviving corporation);
 
 
 
 
65

--------------------------------------------------------------------------------

 
 
 
(b)           any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5; and
 
(c)           any Investment expressly permitted by Section 7.8 may be
structured as a merger, consolidation or amalgamation.
 
7.5           Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
 
(a)           the Disposition of obsolete or worn out property in the ordinary
course of business;
 
(b)           the sale of inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b) and Section
7.11;
 
(d)           the sale or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Subsidiary Guarantor;
 
(e)           the Disposition by any Subsidiary of the Borrower of substantially
all of its accounts receivable to the special purpose Subsidiary referred to in
the definition of “Receivables Financing” pursuant to the Receivables Financing
and such Subsidiary may obtain financing of up to $500,000,000 by selling or
pledging substantially all such accounts receivable to certain investors;
 
(f)           the Disposition of (i) other property having a fair market value
not to exceed, in the aggregate for any fiscal year of the Borrower, 3.0% of the
consolidated total assets of the Borrower and its Subsidiaries (calculated in
conformity with GAAP based on the annual financial statements for the prior
fiscal year of the Borrower delivered to the Administrative Agent pursuant to
Section 6.1(a)) and (ii) Non-Material Subsidiaries (or property of Non-Material
Subsidiaries) having a fair market value not to exceed, in the aggregate during
the term of this Agreement, the Non-Material Subsidiary Cap;
 
(g)           any Disposition required to be made by any Governmental Authority;
and
 
(h)           the sale of all or any of the assets of Pendleton Methodist
Hospital LLC.
 
7.6           Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock (other than any Permitted Bond Hedge and any
Permitted Warrant) of any Group Member, whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
 
(a)           any Subsidiary may make Restricted Payments ratably to its
respective shareholders;
 
(b)           so long as no Event of Default shall have occurred and be
continuing, the Borrower may purchase the Borrower’s common stock or common
stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee;
 
(c)           the Borrower may declare and pay quarterly dividends with respect
to the common stock of the Borrower not to exceed $0.05 per share;
 
(d)           any payment of cash by the Borrower or the Subsidiary issuer upon
conversion or exchange of any Convertible Notes; and
 
(e)           other Restricted Payments not to exceed the Available Excess Cash
Flow Amount on such date minus (i) the cumulative amount used to make
Investments pursuant to Section 7.8(i) and (ii) the cumulative amount used to
make Restricted Payments pursuant to this clause (e) prior to such date.
 
7.7           Capital Expenditures.  Make or commit to make any Capital
Expenditure, except Capital Expenditures of the Borrower and its Subsidiaries in
the ordinary course of business not exceeding 7% of the total revenues of the
Borrower and its Subsidiaries (calculated in conformity with GAAP based on the
annual financial statements for the prior fiscal year of the Borrower delivered
to the Administrative Agent pursuant to Section 6.1(a)) for any fiscal year;
provided, that (a) up to 50% of any such amount referred to above, if not so
expended in the fiscal year for which it is permitted, may be carried over for
expenditure in the next succeeding fiscal year and (b) Capital Expenditures made
pursuant to this Section during any fiscal year shall be deemed made, first, in
respect of amounts permitted for such fiscal year as provided above and, second,
in respect of amounts carried over from the prior fiscal year pursuant to clause
(a) above; provided further that for purposes of the foregoing calculations, the
amount of any Capital Expenditure of a Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower shall only include the allocable portion of such
Capital Expenditure corresponding to the Borrower’s direct or indirect ownership
interest in such Subsidiary, unless the Borrower has guaranteed or is obligated
for more than its allocable portion.
 
7.8           Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)           Investments in existence on the date of this Agreement;
 
(b)           extensions of trade credit in the ordinary course of business;
 
(c)           investments in Cash Equivalents;
 
(d)           Guarantee Obligations permitted by Section 7.2;
 
(e)           loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) not to exceed $10,000,000 in the aggregate at any time outstanding;
 
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
(f)          the Acquisition;
 
(g)         Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with the proceeds
of any Reinvestment Deferred Amount;
 
(h)         intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Subsidiary Guarantor or, promptly
after such Investment becomes a Subsidiary Guarantor and performs the actions
set forth in Section 6.10(c);
 
(i)           so long as no Event of Default shall have occurred and be
continuing, other Investments (valued at cost) not to exceed the Available
Excess Cash Flow Amount on such date minus (i) the cumulative amount used to
make Restricted Payments pursuant to Section 7.6(e) and (ii) the cumulative
amount used to make Investments pursuant to this clause (i) prior to such date;
 
(j)           Investments in any Permitted Bond Hedge;
 
(k)          Investments by means of any payment of cash by the Borrower or the
Subsidiary issuer upon conversion or exchange of any Convertible Notes;
 
(l)           Investments in Non-Material Subsidiaries to the extent the
proceeds of such loans are used to fund Capital Expenditures permitted by
Section 7.7; and
 
(m)         in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $400,000,000 during the term of this
Agreement
 
; provided that for purposes of determining the amount of Investments made, the
amount of any Investment made by a Subsidiary that is not a Wholly-Owned
Subsidiary of the Borrower shall only include the allocable portion of such
Investment corresponding to the Borrower’s direct or indirect ownership interest
in such Subsidiary.


7.9           Optional Payments and Modifications of Certain Debt Instruments. 
(a)  Make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to the 7.125% Senior Notes or any Subordinated
Indebtedness other than in connection with a refinancing thereof permitted by
Section 7.2(k); or (b) amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any of the Senior Notes to the extent that such amendment,
modification, waiver or change could reasonably be expected to be adverse in any
material respect to the Lenders.
 
7.10           Transactions with Affiliates.  Except for transactions consistent
with normal business practices consummated pursuant to Management
Agreements, enter into any transaction, including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower or any Wholly Owned Subsidiary Guarantor) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
 
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
7.11           Sales and Leasebacks.  Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after the Borrower or Subsidiary acquires or completes the
construction of such fixed or capital asset, provided that the aggregate amount
of sale and leaseback transactions consummated in reliance on this Section 7.11
shall not exceed $100,000,000.
 
7.12           Swap Agreements.  Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock or
the Senior Notes), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary, (c)
any Permitted Bond Hedge and (d) any Permitted Warrant.
 
7.13           Changes in Fiscal Periods.  Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.
 
7.14           Negative Pledge Clauses.  Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) any agreement governing Indebtedness of a Specified Joint
Venture; provided that, in the case of this clause (c), such prohibitions or
limitations contained therein do not extend to any other Group Member, (d) such
prohibitions and limitations contained in the HUD Transaction Documents on the
date hereof and (e) the 2010 Indenture and any refinancing thereof permitted by
Section 7.2(k); provided that the provisions of any such refinancing that
prohibit or limit the ability of any Group Member to create, incur, assume or
suffer to exist any Lien upon any of its property or revenues, whether now owned
or hereafter acquired, to secure its obligations under the Loan Documents to
which it is a party are at least as favorable to the Secured Parties as those
contained in the 2010 Indenture.
 
7.15           Clauses Restricting Subsidiary Distributions.  Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary,
(iii) with respect to any Subsidiary that is not a Wholly Owned Subsidiary,
restrictions contained in the formation documents of such Subsidiary (provided
that in the case of any such Subsidiary in existence on the Closing Date, the
exception provided for in this clause (iii) shall only be applicable with
respect to the formation documents of such Subsidiary as in effect on July 9,
2010, or the date of formation of such Subsidiary if a later date), (iv)
restrictions contained in the HUD Transaction Documents on the date hereof and
(v) the 2010 Indenture and any refinancing thereof permitted by Section 7.2(k);
provided that the provisions of any such refinancing that impose any encumbrance
or restriction described in the foregoing clauses (a) through (c) are at least
as favorable to the Secured Parties as those contained in the 2010 Indenture.
 
 
 
 
69

--------------------------------------------------------------------------------

 

 
7.16           Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses of the same general type in
which the Borrower and its Subsidiaries are engaged on the date of this
Agreement (after giving effect to the Acquisition) or that are reasonably
related thereto.
 
7.17           Amendments to Acquisition Documents.  (a)  Amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions of
the indemnities and licenses furnished to the Borrower or any of its
Subsidiaries pursuant to the Acquisition Documentation such that after giving
effect thereto such indemnities or licenses shall be materially less favorable
to the interests of the Loan Parties or the Lenders with respect thereto or (b)
otherwise amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the Acquisition Documentation or any such
other documents except for any such amendment, supplement or modification that
(i) becomes effective after the Closing Date and (ii) could not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 8.  EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)           the Borrower shall fail to pay any principal of any Loan or
Reimbursement Obligation when due in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on any Loan or Reimbursement Obligation,
or any other amount payable hereunder or under any other Loan Document, within
five days after any such interest or other amount becomes due in accordance with
the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
 
(e)           (i) any Group Member shall (A) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (B) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (C) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist (other than
any event or condition that permits the holder(s) of any Convertible Notes to
convert or exchange such Indebtedness, by its terms, into or for cash and/or
common stock of the Borrower), the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable or (ii) there occurs
under any Swap Agreement an Early Termination Date or similar concept (as
defined in such Swap Agreement) resulting from (A) any event of default under
such Swap Agreement as to which a Group Member is the Defaulting Party or
similar concept (as defined in such Swap Agreement) or (B) any Additional
Termination Event or similar concept (as so defined) under such Swap Agreement
as to which a Group Member is the sole Affected Party or similar concept (as so
defined); provided, that a default, event or condition described in clause
(i)(A), (i)(B), (i)(C), (ii)(A) or (ii)(B) of this paragraph (e) shall not at
any time constitute an Event of Default unless, at such time, one or more
defaults, events or conditions of the type described in such clauses shall have
occurred and be continuing and the aggregate of (x) in the case of clauses
(i)(A), (i)(B), (i)(C) of this paragraph (e), the aggregate outstanding
principal amount of the relevant Indebtedness plus (y) in the case of clauses
(ii)(A) and (ii)(B) of this paragraph (e), the Swap Termination Value owed by
the relevant Group Members as a result of any such events  is $50,000,000 or
more; or
 
(f)           (i) any Group Member (other than a Non-Material Subsidiary) shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets; or (ii) there shall be commenced against any Group Member (other than a
Non-Material Subsidiary) any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed or
undischarged for a period of 60 days; or (iii) there shall be commenced against
any Group Member (other than a Non-Material Subsidiary) any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) any Group Member (other than a Non-Material Subsidiary)
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member (other than a Non-Material Subsidiary) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (vi) or any Group Member (other than a
Non-Material Subsidiary) shall make a general assignment for the benefit of its
creditors; or
 
(g)           (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(iii) the PBGC shall institute proceedings to terminate any Pension Plan(s),
(iv) any Loan Party or any of their respective ERISA Affiliates shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred or will be
assessed Withdrawal Liability to such Multiemployer Plan and such entity does
not have reasonable grounds for contesting such Withdrawal Liability or is not
contesting such Withdrawal Liability in a timely and appropriate manner; or (v)
any other event or condition shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to result in a Material Adverse Effect; or
 
 
 
 
71

--------------------------------------------------------------------------------

 
 
 
(h)         one or more judgments or decrees shall be entered against any Group
Member involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $50,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
(i)           any of the Security Documents shall cease, for any reason, with
respect to a material part of the Collateral to be in full force and effect, or
any Loan Party or any Affiliate of any Loan Party shall so assert, or any Lien
created by any of the Security Documents on any material part of the Collateral
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
 
(j)           the guarantee contained in Section 2 of the Subsidiary Guarantee
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Affiliate of any Loan Party shall so assert; or
 
(k)           (i)  any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become, or obtain rights (whether by means or warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 35% of the outstanding common stock of the Borrower; (ii) the board of
directors of the Borrower shall cease to consist of a majority of Continuing
Directors; or (iii) so long as the 7.125% Senior Notes are outstanding, a
Specified Change of Control shall occur;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken:  (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Revolving Commitments to be terminated forthwith, whereupon the Revolving
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) to be due and
payable forthwith, whereupon the same shall immediately become due and
payable.  With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the other Loan Documents.  After all such
Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
 
 
 
72

--------------------------------------------------------------------------------

 
 
 
SECTION 9.  THE AGENTS
 
9.1           Appointment.  Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.   Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.
 
9.2           Delegation of Duties.  The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties.  The Administrative Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
9.3           Exculpatory Provisions.  Neither any Agent nor any of their
respective officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
 
9.4           Reliance by Administrative Agent.  The Administrative Agent
(including in its capacity as Collateral Agent) shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy or email message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.
 
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
9.5           Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6           Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender.  Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
 
9.7           Indemnification.  The Lenders agree to indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”)  (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Aggregate Exposure Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee in its capacity as such under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence, bad
faith or willful misconduct.  The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
 
 
 
74

--------------------------------------------------------------------------------

 
 
 
9.8           Agent in Its Individual Capacity.  Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent.  With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
 
9.9           Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent (including in its capacity as Collateral Agent)
upon 10 days’ notice to the Lenders and the Borrower.  If the Administrative
Agent shall resign as Administrative Agent under this Agreement and the other
Loan Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to the Borrower shall
have occurred and be continuing) be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.  After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 10.5 shall continue to inure to its benefit.
 
9.10           Co-Documentation Agents and Co-Syndication Agents.  None of the
Co-Documentation Agents or the Co-Syndication Agents shall have any duties or
responsibilities hereunder in their capacity as such.
 
 
 
 
75

--------------------------------------------------------------------------------

 
 
 
SECTION 10.  MISCELLANEOUS
 
10.1           Amendments and Waivers.  Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1.  The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (ii)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, release all or substantially all of the
Collateral or release all or substantially all of the Subsidiary Guarantors from
their obligations under the Subsidiary Guarantee Agreement or the Collateral
Agreement, in each case without the written consent of all Lenders; (iv) amend,
modify or waive any provision of Section 2.17 or Section 10.7(a) without the
written consent of the Majority Facility Lenders in respect of each Facility
adversely affected thereby; (v) reduce the amount of Net Cash Proceeds or Excess
Cash Flow required to be applied to prepay Loans under this Agreement without
the written consent of the Majority Facility Lenders with respect to each
Facility adversely affected thereby; (vi) reduce the percentage specified in the
definition of Majority Facility Lenders with respect to any Facility without the
written consent of all Lenders under such Facility; (vii) amend, modify or waive
any provision of Section 9 or any other provision of any Loan Document that
affects the Administrative Agent without the written consent of the
Administrative Agent; (viii) amend, modify or waive any provision of Section 2.6
or 2.7 without the written consent of the Swingline Lender; (ix) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Lender; (x) amend, modify or waive any provision of Section 2.23 without the
written consent of the Administrative Agent, the Swingline Lender and the
Issuing Lender; or (xi) amend, modify or waive Section 2.23(b) without the
written consent of each Defaulting Lender.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans.  In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
 
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and Revolving Extensions of Credit and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
 
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all outstanding Tranche A Term Loans
or all outstanding Tranche B Term Loans (“Replaced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”), provided
that (a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, (b) the
Applicable Margin for such Replacement Term Loans shall not be higher than the
Applicable Margin for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.
 
 
 
 
76

--------------------------------------------------------------------------------

 
 
 
10.2           Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:
 
Borrower:
367 South Gulph Road, P.O. Box 61558, 
King of Prussia, PA 19406-0958
 
Attention:  Cheryl K. Ramagano
                     Vice President and Treasurer
 
Telecopy:   (610) 382-4407
 
Telephone: (610) 768-3402
   
    Administrative Agent:
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, NY 10179
 
Attention: Dawn Lee Lum, Executive Director
 
Telecopy: (212) 270-3279
 
Telephone: (212) 270-2472
     
With a copy to:
     
JPMorgan Chase Bank, N.A.
1111 Fannin Street, 10th Floor
Houston, TX 77002-6925
 
Attention: Maria Saez
 
Telecopy: (713) 374-4312
 
Telephone: (713) 750-2535

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received during the recipient’s
normal business hours.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
 
 
 
77

--------------------------------------------------------------------------------

 
 
 
10.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5         Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of one transaction counsel to the Administrative Agent in addition
to special or local counsel and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in-house counsel) to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, employees, affiliates, agents, advisors and controlling persons
(each, an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (excluding net income
taxes, franchise taxes, net worth taxes, gross receipts taxes or any similar
taxes) with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.  Without
limiting the foregoing, and to the extent permitted by applicable law, the
Borrower agrees not to assert and to cause its Subsidiaries not to assert, and
hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee.  All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor.  Statements payable by the Borrower pursuant to this Section
10.5 shall be submitted to the Borrower in accordance with Section 10.2.  The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.
 
 
 
 
78

--------------------------------------------------------------------------------

 
 
 
10.6         Successors and Assigns; Participations and Assignments.  (a)  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.
 
(b)           (i)  Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:
 
(A)           the Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Borrower shall be required for an assignment to
a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or, if
an Event of Default has occurred and is continuing, any other Person; provided
further, that the Borrower shall be deemed to have consented to any such
assignment unless the Borrower shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and
 
(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan  to a Lender, an affiliate of a Lender or an Approved Fund.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)           except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 (or, in the case of the Tranche B Term Facility, $1,000,000) unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its affiliates or Approved Funds, if any;
 
(B)           (1) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 and (2) the assigning Lender shall have
paid in full any amounts owing by it to the Administrative Agent;
 
(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
 
 
 
 
79

--------------------------------------------------------------------------------

 
 
 
(D)           no assignment of all or a portion of a Lender’s Loans shall be
permitted to (i) any natural person and (ii) any other Person that the
Administrative Agent determines is maintained primarily for the purpose of
holding or managing Loans for the benefit of any natural person and/or immediate
family members or heirs thereof, in each case unless otherwise agreed by each of
the Administrative Agent and the Borrower in its sole discretion.
 
(E)           without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Borrower described in Section 108(e)(4) of the Code.
 
For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
 
(iii)           Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv)           The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
 
 
 
80

--------------------------------------------------------------------------------

 
 
 
(c)           (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent,  the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(D) without the prior written consent of the Administrative Agent, no
participation shall be sold to a prospective participant that bears a
relationship to the Borrower described in Section 108(e)(4) of the Code. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits and
subject to the limitations of Sections 2.18, 2.19 and 2.20 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.7(b) as though it were a
Lender, provided such Participant shall be subject to Section 10.7(a) as though
it were a Lender. Each Lender that sells a participation, acting solely for this
purpose as an agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”).  The entries in
the Participant Register shall be conclusive, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent such entitlement to receive a greater payment results from
a change in law that occurs after the Participant acquired the Applicable
Participation or unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  No Participant shall be
entitled to the benefits of Section 2.19 unless such Participant complies with
Section 2.19(d) as if it were a Lender.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
 
(e)           The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
 
 
 
 
81

--------------------------------------------------------------------------------

 
 
 
(f)            Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 10.6(b).  Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
 
10.7         Adjustments; Set-off.  (a)  Except to the extent that this
Agreement or a court order expressly provides for payments to be allocated to a
particular Lender or to the Lenders under a particular Facility, if any Lender
(a “Benefitted Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment made
pursuant to Section 10.6), or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.
 
(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the Borrower.  Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.
 
10.8         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by email
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
 
10.9         Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
 
 
82

--------------------------------------------------------------------------------

 
 
 
10.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.11       GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.12       Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.13       Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)            no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
 
 
 
83

--------------------------------------------------------------------------------

 
 
 
10.14       Releases of Guarantees and Liens.  (a)  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
 
(b)           At such time as the Loans, the Reimbursement Obligations and the
other obligations under the Loan Documents (other than obligations under or in
respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.
 
10.15       Confidentiality.  Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party, the Administrative Agent or any Lender pursuant to or in connection
with this Agreement that is designated by the provider thereof as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee or
any direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty), (c) to its employees, directors, agents,
attorneys, accountants, representatives, consultants, auditors and other
professional advisors or those of any of its affiliates, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document, or (j) if agreed by the Borrower in
its sole discretion, to any other Person.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities.  Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
 
 
 
84

--------------------------------------------------------------------------------

 
 
 
10.16       WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
10.17       USA Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
85

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 
 
 

  UNIVERSAL HEALTH SERVICES, INC.          
 
By:
/s/ Steve Filton        Name:   Steve Filton       Title:     Senior Vice
President          

 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
         
 
By:
/s/ Dawn L. LeeLum       Name:  Dawn L. LeeLum       Title:    Executive
Director          




 
 


[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender          
 
By:
/s/ Omayra Laucella       Name:  Omayra Laucella       Title:    Vice President
 

 
 

       
 
By:
/s/ Evelyn Thierry       Name:  Evelyn Thierry        Title:    Director       
   

 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  BANK OF AMERICA, N.A., as a Lender          
 
By:
/s/ Jill J. Hogan       Name:  Jill J. Hogan        Title:    Vice President   
       


 
 
 
 


[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  SUNTRUST BANK, as a Lender          
 
By:
/s/ Ben Cumming       Name:  Ben Cumming       Title:    Vice President        
 

 
 
 
 
 


 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  THE BANK OF TOKYO-MITSUBISHI UFJ LTD., as a Lender          
 
By:
/s/ Brian McNany       Name:  Brian McNany       Title:    Authorized Signatory
         


 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 



 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender
         
 
By:
/s/ Thomas Randolph       Name:  Thomas Randolph       Title:    Managing
Director          



 
 
By:
/s/ David Christiansen       Name:  David Christiansen       Title:    Vice
President          




 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  THE ROYAL BANK OF SCOTLAND PLC, as a Lender          
 
By:
/s/ Scott MacVicar       Name:  Scott MacVicar       Title:    Vice President  
       

 
 

 
 

[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  FIFTH THIRD BANK, as a Lender          
 
By:
/s/ Karen Ahern       Name:  Karen Ahern       Title:    Senior Vice President  
       


 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender          
 
By:
/s/ Andrea S. Chen       Name:  Andrea S. Chen        Title:    Director        
 



 
 
 
 


 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  MIZUHO CORPORATE BANK, LTD., as a Lender          
 
By:
/s/ Bertram H. Tang       Name:  Bertram H. Tang       Title:    Authorized
Signatory          


 
 
 
[Universal Health Services, Inc. Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
 
 

  THE BANK OF NOVA SCOTIA, as a Lender          
 
By:
/s/ Paula J. Czach       Name:  Paula J. Czach        Title:    Director,
Execution Head          



 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender          
 
By:
/s/ Karin B. Takiff       Name:  Karin B. Takiff       Title:    Senior Vice
President          

 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  ROYAL BANK OF CANADA, as a Lender          
 
By:
/s/ Gordon MacArthur       Name:  Gordon MacArthur        Title:     Authorized
Signatory          



 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  SOVEREIGN BANK, as a Lender          
 
By:
/s/ Francis D. Phillips       Name:  Francis D. Phillips        Title:    Senior
Vice President          

    
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  SUMITOMO MITSUI BANKING CORPORATION, as a Lender          
 
By:
/s/ Yasuhiko Imai       Name:  Yasuhiko Imai        Title:    Group Head        
 

 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

  TD BANK, N.A., as a Lender          
 
By:
/s/ Ted A. Hopkinson       Name:  Ted A. Hopkinson        Title:    Senior Vice
President          

 
 


 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  COMPASS BANK, as a Lender          
 
By:
/s/ Eric J. Paul       Name:  Eric J. Paul        Title:    Senior Vice
President          


 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  RAYMOND JAMES BANK, FSB, as a Lender          
 
By:
/s/ Steven Paley       Name:  Steven Paley       Title:    Senior Vice
President           

 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
 
 

  CAPITAL ONE, N.A., as a Lender          
 
By:
/s/ Jacob J. Villere       Name:  Jacob J. Villere        Title:    Vice
President, US Corporate Banking           


 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  SIEMENS FINANCIAL SERVICES, INC., as a Lender          
 
By:
/s/ Christine M. Padula       Name:  Christine M. Padula        Title:     Vice
President & Controller          

 


 
By:
/s/ Stephanie Marinello       Name:  Stephanie Marinello        Title:    Senior
Vice President          

 
 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
 

  TAIWAN BUSINESS BANK, as a Lender          
 
By:
/s/ Alex Wang       Name:  Alex Wang        Title:    General Manager & S.V.P. 
         

 
 
 
 

 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  FIRST NIAGARA BANK, N.A., as a Lender          
 
By:
/s/ Louis Haverty       Name:  Louis Haverty        Title:    Assistant Vice
President          

 
 


 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH, as a Lender          
 
By:
/s/ Li Hua Huang       Name:  Li Hua Huang        Title:    VP & General Manager
         


 
 
 


 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender          
 
By:
/s/ Chwan-Ming Ho       Name:  Chwan-Ming Ho        Title:    Vice President and
General Manager          

 
 
 
 


 
 


[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  BANK LEUMI USA, as a Lender          
 
By:
/s/ Joung Hee Hong       Name:  Joung Hee Hong        Title:    First Vice
President          

 
 
 
 
 


 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH, as a Lender          
 
By:
/s/ Beverley Chen       Name:  Beverley Chen        Title:    VP & General
Manager          

 
 


 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  ISRAEL DISCOUNT BANK, as a Lender          
 
By:
/s/ Michael Paul       Name:  Michael Paul        Title:    First Vice President
         

 

       
 
By:
/s/ George Commander       Name:  George Commander        Title:    Senior Vice
President          



 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 


 
 

  PT. Bank Negara Indonesia (Persero) Tbk. New York Agency, as a Lender        
 
 
By:
/s/ Jerry Phillips       Name:  Jerry Phillips        Title:    Credit Manager  
       

 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 
 

  CAPITALSOURCE BANK, as a Lender          
 
By:
/s/ Audrey Yen       Name:  Audrey Yen        Title:     Bank Officer          

 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
 
 
 

  Mega International Commercial Bank Co., Ltd. Los Angeles Branch, as a Lender.
         
 
By:
/s/ Chin Jang Liu       Name:  Chin Jang Liu        Title:    SVP & GM          

 
 
 
 
 
 
 
 
[Universal Health Services, Inc. Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
 
FORM OF COLLATERAL AGREEMENT
 
[See attached]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 
 
COLLATERAL AGREEMENT
 
 
made by
 
 
UNIVERSAL HEALTH SERVICES, INC.
 
 
and certain of its Subsidiaries
 
 
in favor of
 
 
JPMorgan Chase Bank, N.A.,
as Collateral Agent
 
 
Dated as of November 15, 2010
 
 
 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
SECTION 1.
DEFINED TERMS
2
1.1
Definitions
2
1.2
Other Definitional Provisions
6
     
SECTION 2.
GRANT OF SECURITY INTEREST
6
     
SECTION 3.
REPRESENTATIONS AND WARRANTIES
7
3.1
Title; No Other Liens
7
3.2
Perfected First Priority Liens
8
3.3
Jurisdiction of Organization; Chief Executive Office
8
3.4
Inventory and Equipment
8
3.5
Farm Products
8
3.6
Investment Property
8
3.7
Intellectual Property
9
3.8
Commercial Tort Claims
9
     
SECTION 4.
COVENANTS
9
4.1
Delivery of Instruments, Certificated Securities and Chattel Paper
9
4.2
Maintenance of Insurance
9
4.3
Maintenance of Perfected Security Interest; Further Documentation
10
4.4
Changes in Name, etc.
10
4.5
Investment Property
10
4.6
Intellectual Property
11
4.7
Commercial Tort Claims
12
     
SECTION 5.
REMEDIAL PROVISIONS
12
5.1
Certain Matters Relating to Receivables
12
5.2
Communications with Obligors; Grantors Remain Liable
13
5.3
Pledged Stock
14
5.4
Proceeds to be Turned Over To Collateral Agent
14
5.5
Application of Proceeds
15
5.6
Code and Other Remedies
16
5.7
Registration Rights
16
5.8
Subordination
17
5.9
Deficiency
17
     
SECTION 6.
THE COLLATERAL AGENT
17
6.1
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
17
6.2
Duty of Collateral Agent
19
6.3
Execution of Financing Statements
19
6.4
Authority of Collateral Agent
19
6.5
Appointment and Authorization
19
6.6
Collateral Agent and Affiliates
20
6.7
Action by Collateral Agent
20
6.8
Credit Decision
21

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
 

     
SECTION 7.
MISCELLANEOUS
21
7.1
Amendments in Writing
21
7.2
Notices
21
7.3
No Waiver by Course of Conduct; Cumulative Remedies
22
7.4
Successors and Assigns
22
7.5
Counterparts
22
7.6
Severability
22
7.7
Section Headings
22
7.8
Integration
22
7.9
GOVERNING LAW
22
7.10
Submission To Jurisdiction; Waivers
23
7.11
Acknowledgements
23
7.12
Additional Grantors
23
7.13
Releases
23
7.14
WAIVER OF JURY TRIAL
24

 
 
SCHEDULES
 
Schedule 1             Notice Addresses
Schedule 2             Investment Property
Schedule 3             Perfection Matters
Schedule 4             Jurisdictions of Organization and Chief Executive Offices
Schedule 5             Inventory and Equipment Locations
Schedule 6             Intellectual Property




 
ii 

--------------------------------------------------------------------------------

 
 
 
COLLATERAL AGREEMENT
 
          COLLATERAL AGREEMENT, dated as of November 15, 2010, made by each of
the signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase Bank,
N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined below), in connection with (a) the Credit Agreement,
dated as of November 15, 2010 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Universal Health Services,
Inc. (the “Borrower”), the banks and other financial institutions or entities
(the “Lenders”) from time to time parties thereto, the Administrative Agent and
the other agents named therein and (b) the Borrower’s 6.75% Senior Notes due
2011 (the “6.75% Senior Notes”) issued pursuant to the Indenture dated as of
January 20, 2000, as supplemented by the Supplemental Indenture dated as of June
20, 2006 (as further amended, supplemented or otherwise modified from time to
time, the “2006 Indenture”), among the Borrower, certain other parties and The
Bank of New York Mellon Trust Company, N.A. (as successor in interest to Bank
One Trust Company, N.A.), as trustee (in such capacity, the “Trustee”), and the
Borrower’s 7.125% Senior Notes due 2016 (together with the 6.75% Senior Notes,
the “Senior Notes”) issued pursuant to the 2006 Indenture.
 
W I T N E S S E T H:
 
          WHEREAS, pursuant to the Credit Agreement, the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and subject
to the conditions set forth therein;
 
          WHEREAS, the Borrower is a member of an affiliated group of companies
that includes each other Grantor;
 
          WHEREAS, the proceeds of the extensions of credit under the Credit
Agreement will be used in part to enable the Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
 
          WHEREAS, the Borrower and the other Grantors are engaged in related
businesses, and each Grantor will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement and has
derived substantial direct and indirect benefit from the issuance of the Senior
Notes; and
 
          WHEREAS, it is a condition precedent to the obligation of the Lenders
to make their respective extensions of credit to the Borrower under the Credit
Agreement and a requirement of the 2006 Indenture that the Grantors shall have
executed and delivered this Agreement to the Collateral Agent for the ratable
benefit of the Secured Parties;
 
          NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the holders of the Senior Notes to continue to hold the
Senior Notes, each Grantor hereby agrees with the Collateral Agent, for the
ratable benefit of the Secured Parties, as follows:
 


 
 

--------------------------------------------------------------------------------

 


 
SECTION 1.     DEFINED TERMS
 
           1.1           Definitions.  (a)    Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms are used herein
as defined in the New York UCC:  Accounts, Certificated Security, Chattel Paper,
Commercial Tort Claims, Documents, Equipment, Farm Products, General
Intangibles, Instruments, Inventory, Letter-of-Credit Rights and Supporting
Obligations.
 
   (b)          The following terms shall have the following meanings:
 
          “Agreement”:  this Collateral Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
 
          “Borrower Credit Agreement Obligations”:  the collective reference to
the unpaid principal of and interest on the Loans and Reimbursement Obligations
and all other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent (including in its capacity as Collateral
Agent) or any Lender (or, in the case of any Specified Swap Agreement or
Specified Cash Management Agreement, any Affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management
Agreements or any other document made, delivered or given in connection with any
of the foregoing, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent (including in its capacity as Collateral Agent) or to the
Lenders that are required to be paid by the Borrower pursuant to the terms of
any of the foregoing agreements).
 
          “Borrower Note Obligations”:  the due and punctual payment by the
Borrower of the principal, any make-whole amount or other premium and interest
on (including interest accruing after the maturity of the Senior Notes and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Senior Notes and all other obligations and
liabilities of the Borrower to the Note Secured Parties, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Senior Notes, the 2006 Indenture or any other document made, delivered or given
in connection therewith, whether on account of principal, interest, fees,
indemnities, costs, expenses or otherwise.
 
          “Collateral”:  as defined in Section 2.
 
          “Collateral Account”:  any collateral account established by the
Collateral Agent as provided in Section 5.1 or 5.4.
 
          “Collections”:  (a) with respect to any Receivable, all cash
collections and other cash proceeds of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable, and all funds deemed to have been received by the applicable Grantor
or any other Person with respect thereto, and (b) with respect to any
Participation Interest, all cash collections and other cash proceeds of the
Receivable underlying such Participation Interest, including, without
limitation, all cash proceeds of Related Security with respect to such
Participation Interest, and all funds deemed to have been received by the
Grantor or any other Person with respect thereto.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
        “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings between the applicable
Grantor and a Person pursuant to or under which such Person shall be obligated
to pay for goods or services provided by such Grantor from time to time.
 
        “Copyrights”:  (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.
 
         “Copyright Licenses”:  any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Copyright, including, without limitation, the
grant of rights to manufacture, distribute, exploit and sell materials derived
from any Copyright.
 
          “Credit Agreement Secured Parties”:  the collective reference to the
Administrative Agent (including in its capacity as Collateral Agent), the
Lenders and any Affiliate of any Lender to which Borrower Credit Agreement
Obligations or Guarantor Obligations, as applicable, are owed.
 
          “Default”:  the reference to any “Default” as such term is defined in
the Credit Agreement or (solely in the case of Section 6.7) any “Default” as
such term is defined in the 2006 Indenture.
 
          “Event of Default”:  the reference to any “Event of Default” as such
term is defined in the Credit Agreement or (solely in the case of Section 6.7)
any “Event of Default” as such term is defined in the 2006 Indenture.
 
          “Foreign Subsidiary”:  any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.
 
          “Foreign Subsidiary Voting Stock”:  the voting Capital Stock of any
Foreign Subsidiary.
 
          “Gift Shop Assets”:  all cash and other amount paid or owed to any
Grantor for purchases from its gift shops or cafeterias and all goods held for
sale in any such gift shop or cafeteria.
 
       Guarantor Obligations”:  with respect to any Guarantor, all obligations
and liabilities of such Guarantor which may arise under or in connection with
this Agreement, the Subsidiary Guarantee Agreement or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent (including in its capacity as Collateral Agent) or
to the Lenders that are required to be paid by such Guarantor pursuant to the
terms of this Agreement, the Subsidiary Guarantee Agreement or any other Loan
Document).
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
          “Guarantors”: the collective reference to each Grantor other than the
Borrower.
 
          “HUD Lessee”:  each of Canyon Ridge Hospital, Inc., Holly Hill
Hospital, LLC, HHC Delaware, Inc., Riveredge Hospital, Inc. and Texas West Oaks
Hospital, L.P.
 
          “Intellectual Property”:  the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks and the Trademark Licenses, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
 
          “Intercompany Note”:  any promissory note evidencing loans made by any
Grantor to the Borrower or any of its Subsidiaries.
 
          “Investment Property”:  the collective reference to (i) all
“investment property” as such term is defined in Section 9-102(a)(49) of the New
York UCC (other than any Foreign Subsidiary Voting Stock excluded from the
definition of “Pledged Stock”) and (ii) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Stock.
 
          “Issuers”:  the collective reference to each issuer of any Investment
Property.
 
          “New York UCC”:  the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
          “Note Secured Parties”:  the collective reference to the registered
holders, from time to time, of Senior Notes and the Trustee.
 
          “Obligations”:  (i) in the case of the Borrower, the Borrower Credit
Agreement Obligations and the Borrower Note Obligations, and (ii) in the case of
each Guarantor, its Guarantor Obligations and the Borrower Note Obligations.
 
          “Participation Interest”:  with respect to any Receivable, a
beneficial interest in the applicable Grantor’s right, title and interest,
whether now owned or hereafter arising and wherever located, in, to and under
(i) such Receivable, (ii) all Related Security and Collections with respect to
such Receivable and (iii) all proceeds of such Receivable, Related Security, and
Collections.
 
          “Patents”:  (i) all letters patent of the United States, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 6, (ii) all applications for
letters patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any of the foregoing referred to in Schedule 6, and (iii) all rights to obtain
any reissues or extensions of the foregoing.
 
          “Patent License”:  all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
 
          “Pledged Notes”:  all promissory notes listed on Schedule 2, all
Intercompany Notes at any time issued to any Grantor and all other promissory
notes issued to or held by any Grantor (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business).
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
          “Pledged Stock”:  the shares of Capital Stock listed on Schedule 2,
together with any other shares, stock certificates, options, interests or rights
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided that in no event shall more than 65% of the total outstanding
Foreign Subsidiary Voting Stock of any Foreign Subsidiary be required to be
pledged hereunder.
 
          “Proceeds”:  all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include, without
limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.
 
          “Receivable”:  all indebtedness and other obligations owed to a
Grantor (including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of goods or rendering of services by such
Grantor (including any Account) including, without limitation, the obligation to
pay any finance charges or similar amounts with respect thereto.
 
          “Records” means, with respect to any Receivable, all Contracts, and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related obligor.
 
          “Related Security” means with respect to any Receivable:
 
          (i)           all of the Grantor’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the Grantor gave rise to such Receivable, and all
insurance contracts with respect thereto,
 
          (ii)           all other security interests or liens and property
subject thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to a contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,
 
          (iii)           all guaranties, letters of credit, insurance and other
agreements or arrangements of whatever character from time to time supporting or
securing payment of such Receivable whether pursuant to a contact related to
such Receivable or otherwise,
 
          (iv)           all service contracts and other contracts and
agreements associated with such Receivable,
 
          (v)            all Records related to such Receivable,
 
          (vi)           all of the Grantor’s right, title and interest (if any)
in any deposit or other account into which such Receivables are paid or
deposited, and
 
          (vii)          all proceeds of any of the foregoing.
 
          “Secured Parties”:  the collective reference to the Credit Agreement
Secured Parties and the Note Secured Parties.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
       “Securities Act”:  the Securities Act of 1933, as amended.
 
       “Trademarks”:  (i) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.
 
       “Trademark License”:  any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.
 
           1.2           Other Definitional Provisions.  (a)  The words
“hereof,” “herein,” “hereto” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section and Schedule references are
to this Agreement unless otherwise specified.
 
   (b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
   (c)           Where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to a Grantor, shall refer to such
Grantor’s Collateral or the relevant part thereof.
 
 
SECTION 2.      GRANT OF SECURITY INTEREST
 
          Each Grantor hereby assigns and transfers to the Collateral Agent, and
hereby grants to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 

 (a)   all Accounts;         (b)   all Chattel Paper;         (c)   all
Documents;        (d)   all Equipment;         (e)   all Fixtures;        (f)  
all General Intangibles;        (g)   all Instruments;       
(h)
 
all Intellectual Property;

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 

      (i)   all Inventory;        (j)   all Investment Property;       (k)   all
Letter-of-Credit Rights;

      
    (l)          all other property not otherwise described above as to which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement (except for any property specifically excluded from any defined term
used in any clause of this section above);
 
    (m)        all books and records pertaining to the Collateral; and
 
    (n)         to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
 
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2, this Agreement shall not constitute a grant of a security
interest in (i) any property to the extent that such grant of a security
interest is prohibited by any Requirements of Law of a Governmental Authority,
requires a consent not obtained of any Governmental Authority pursuant to such
Requirement of Law or is prohibited by, or constitutes a breach or default under
or results in the termination of or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property (other than Investment Property or Pledged Stock issued by
a Subsidiary of the Borrower or a Specified Receivables Subsidiary) or, in the
case of any Investment Property or Pledged Stock issued by a Person that is not
a Subsidiary of the Borrower or a Specified Receivables Subsidiary, any
applicable shareholder or similar agreement, except to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law; (ii) Letter-of Credit Rights that do not
constitute Supporting Obligations; (iii) any Deposit Accounts (iv) Intellectual
Property to the extent perfection of a security interest therein requires any
filing to be made outside of the United States; (v) Receivables sold, or with
respect to which Participation Interests are sold, and all Related Security and
Collections with respect to such Receivables pursuant to any Receivables
Financing to the extent that the aggregate outstanding amount of the purchase
price or loan from the applicable lenders or investors under all Receivables
Financings at any time does not exceed $500,000,000; (vi) Gift Shop Assets of
any Grantor which is a party to a Receivables Financing that includes the Gift
Shop Assets.
 
 
SECTION 3.      REPRESENTATIONS AND WARRANTIES
 
                           To induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Administrative Agent, the Collateral Agent and
each Lender that:
 


           3.1           Title; No Other Liens.  Except for the security
interest granted to the Collateral Agent for the ratable benefit of the Secured
Parties pursuant to this Agreement and the other Liens permitted to exist on the
Collateral pursuant to the terms of the Credit Agreement, such Grantor owns each
item of the Collateral free and clear of any and all Liens or claims of
others.  No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement.  For the avoidance of doubt, it is understood and
agreed that any Grantor may, as part of its business, grant licenses to third
parties to use Intellectual Property owned or developed by a Grantor.  For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property.  Each of the
Collateral Agent and the other Secured Parties understands that any such
licenses may be exclusive to the applicable licensees, and such exclusivity
provisions may limit the ability of the Collateral Agent to utilize, sell, lease
or transfer the related Intellectual Property or otherwise realize value from
such Intellectual Property pursuant hereto.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
           3.2           Perfected First Priority Liens.  The security interests
granted pursuant to this Agreement (a) upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the Collateral
Agent in completed and duly executed form) will constitute valid perfected
security interests in all of the Collateral in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, as collateral security for such
Grantor’s Obligations, to the extent such perfection may be effected by the
filing of UCC-1 financing statements, enforceable in accordance with the terms
hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted
pursuant to the terms of the Credit Agreement.
 
           3.3           Jurisdiction of Organization; Chief Executive
Office.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified on Schedule 4.
 
           3.4           Inventory and Equipment.  On the date hereof, the
Inventory and the Equipment (other than mobile goods) are kept at the locations
listed on Schedule 5.
 
           3.5           Farm Products.  None of the Collateral constitutes, or
is the Proceeds of, Farm Products.
 
           3.6           Investment Property.  (a)  The shares of Pledged Stock
pledged by such Grantor hereunder constitute all the issued and outstanding
shares of all classes of the Capital Stock of each Issuer owned by such Grantor
or, in the case of Foreign Subsidiary Voting Stock, if less, 65% of the
outstanding Foreign Subsidiary Voting Stock of each relevant Issuer.
 
   (b)           All the shares of the Pledged Stock have been duly and validly
issued and are fully paid and nonassessable.
 
   (c)           Each of the Pledged Notes (if any) constitutes the legal, valid
and binding obligation of the obligor with respect thereto, enforceable in
accordance with its terms, subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
 
   (d)           Such Grantor is the record and beneficial owner of, and has
good and marketable title to, the Investment Property pledged by it hereunder,
free of any and all Liens or options in favor of, or claims of, any other
Person, except the security interest created by this Agreement.
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
           3.7           Intellectual Property  (a)  Schedule 6 lists all
Intellectual Property applications and registrations owned by such Grantor in
its own name on the date hereof and any other Intellectual Property material to
the operations of any Grantor (“Material IP”).
 
   (b)           On the date hereof, (x) all Material IP is valid, subsisting,
unexpired and enforceable and has not been abandoned and (y) each Grantor’s
business does not infringe the Intellectual Property rights of any other Person
except as could not reasonably be expected to have a Material Adverse Effect.
 
   (c)           Except as set forth in Schedule 6, on the date hereof, none of
the Material IP is the subject of any licensing or franchise agreement pursuant
to which such Grantor is the licensor or franchisor.
 
   (d)           No holding, decision or judgment has been rendered by any
Governmental Authority which would limit, cancel or question the validity of, or
such Grantor’s rights in, any Intellectual Property owned by Grantor in any
respect that could reasonably be expected to have a Material Adverse Effect.
 
   (e)           No action or proceeding is pending, or, to the knowledge of
such Grantor, threatened, on the date hereof (i) seeking to limit, cancel or
question the validity of any Material IP owned by Grantor or such Grantor’s
ownership interest therein, or (ii) with respect to any Intellectual Property
which, if adversely determined, would have a Material Adverse Effect.
 
           3.8           Commercial Tort Claims
 
   (a)           On the date hereof, except to the extent listed in Section 3.1
above, no Grantor has rights in any Commercial Tort Claim with potential value
in excess of $5,000,000.
 
   (b)           Upon the filing of a financing statement covering any
Commercial Tort Claim referred to in Section 4.7 hereof against such Grantor in
the jurisdiction specified in Schedule 3 hereto, the security interest granted
in such Commercial Tort Claim will constitute a valid perfected security
interest in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase such Collateral from Grantor,
which security interest shall be prior to all other Liens on such Collateral
except for unrecorded liens permitted pursuant to the terms of the Credit
Agreement.
 
 
SECTION 4.      COVENANTS
 
          Each Grantor covenants and agrees with the Collateral Agent, the
Administrative Agent and the Lenders that, from and after the date of this
Agreement until the Bank Obligations shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated:
 
           4.1           Delivery of Instruments, Certificated Securities and
Chattel Paper.  If any amount in excess of $5,000,000 and payable under or in
connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Collateral Agent, duly indorsed in a manner satisfactory to the Collateral
Agent, to be held as Collateral pursuant to this Agreement.
 
           4.2           Maintenance of Insurance.  Such Grantor will maintain,
or cause to be maintained, insurance coverage as required by Section 6.5 of the
Credit Agreement.
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
   (b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least 30 days after receipt by the Collateral Agent of
written notice thereof, (ii) name the Collateral Agent as insured party or loss
payee (provided that so long as the insurers shall not have received written
notice from the Collateral Agent that an Event of Default has occurred and is
continuing, all such proceeds, subject to Section 2.11(b) of the Credit
Agreement, shall be payable to the Borrower) and (iii) if reasonably requested
by the Collateral Agent, include a breach of warranty clause.
 
           4.3           Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall maintain the security interest created
by this Agreement as a perfected security interest having at least the priority
described in Section 3.2 and shall defend such security interest against the
claims and demands of all Persons whomsoever, subject to the rights of such
Grantor under the Loan Documents to dispose of the Collateral.
 
   (b)           At any time and from time to time, upon the written request of
the Collateral Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Letter-of-Credit Rights and any other
relevant Collateral, taking any actions necessary to enable the Collateral Agent
to obtain “control” (within the meaning of the applicable Uniform Commercial
Code) with respect thereto.
 
           4.4           Changes in Name, etc.  Such Grantor will not, except
upon 15 days’ prior written notice to the Collateral Agent and delivery to the
Collateral Agent of all documents reasonably requested by the Collateral Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, (i) change its jurisdiction of organization or the location
of its chief executive office or sole place of business or principal residence
from that referred to in Section 3.3 or (ii) change its name.
 
           4.5           Investment Property.  (a)  If such Grantor shall become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Collateral Agent and the Lenders, hold the same in
trust for the Collateral Agent and the Lenders and deliver the same forthwith to
the Collateral Agent in the exact form received, duly indorsed by such Grantor
to the Collateral Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by such Grantor, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  If an Event of Default shall have occurred and be
continuing, any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Investment Property or any property shall be distributed upon or
with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations.  If an Event of Default shall have occurred and be
continuing, if any sums of money or property so paid or distributed in respect
of the Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Collateral
Agent, hold such money or property in trust for the Collateral Agent and the
Lenders, segregated from other funds of such Grantor, as additional collateral
security for the Obligations.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
   (b)           Without the prior written consent of the Collateral Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer (unless in compliance with this Section 4.5),
(ii) sell, assign, transfer, exchange, or otherwise dispose of, or grant any
option with respect to, the Investment Property or Proceeds thereof (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement or (iv) enter into any agreement or undertaking restricting the right
or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.
 
   (c)           In the case of each Grantor which is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Investment Property issued by it and will comply with such terms insofar as such
terms are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
5.3(c) and 5.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 5.3(c) or 5.7 with respect to the
Investment Property issued by it.
 
           4.6           Intellectual Property.  (a)  Such Grantor (either
itself or through licensees) will (i) continue to use each Trademark material to
the operations of the Loan Parties, taken as a whole, on each and every
trademark class of goods applicable to its current operations in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain as in the past the quality of products and services
offered under such Trademark, (iii) use such Trademark with the appropriate
notice of registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Collateral Agent, for the
ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.
 
   (b)           Such Grantor (either itself or through licensees) will not do
any act, or omit to do any act, whereby any Patent material to the operations of
the Loan Parties, taken as a whole, may become forfeited, abandoned or dedicated
to the public.
 
   (c)           Such Grantor (either itself or through licensees will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any Copyright material to the operations of the Loan
Parties, taken as a whole, may become invalidated or otherwise impaired.  Such
Grantor will not (either itself or through licensees) do any act whereby any
such Copyright may fall into the public domain.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
   (d)           Such Grantor (either itself or through licensees) will not do
any act that knowingly uses any Intellectual Property material to the operations
of the Loan Parties, taken as a whole, to infringe the Intellectual Property
rights of any other Person.
 
   (e)           Such Grantor will notify the Collateral Agent and the Lenders
promptly if it knows that any application or registration relating to any
Intellectual Property material to the operations of the Loan Parties, taken as a
whole, may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any such Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
 
   (f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall acquire, become the exclusive licensee of
or file an application for the registration of any Material IP with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or agency in any other country or any political subdivision
thereof, such Grantor shall report such filing to the Collateral Agent
concurrently with the delivery of financial statements pursuant to Section 6.1
of the Credit Agreement for the fiscal quarter in which such filing
occurs.  Upon request of the Collateral Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Collateral Agent may request to evidence the Collateral Agent’s
and the other Secured Parties’ security interest in any of the foregoing.
 
   (g)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or agency in any other country or any political subdivision thereof, to maintain
and pursue each application (and to obtain the relevant registration) and to
maintain each registration of Intellectual Property material to the operations
of the Loan Parties, taken as a whole, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
 
   (h)           In the event that any Intellectual Property material to the
operations of the Loan Parties taken as a whole is infringed, misappropriated or
diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) if such Intellectual Property is of material
economic value, promptly notify the Collateral Agent after it learns thereof and
sue for infringement, misappropriation or dilution, to seek injunctive relief
where appropriate and to recover any and all damages for such infringement,
misappropriation or dilution.
 
           4.7           Commercial Tort Claims.  If such Grantor shall obtain
an interest in any Commercial Tort Claim with a potential value in excess of
$5,000,000, such Grantor shall within 30 days of obtaining such interest sign
and deliver documentation acceptable to the Collateral Agent granting a security
interest under the terms and provisions of this Agreement in and to such
Commercial Tort Claim.
 
 
SECTION 5.      REMEDIAL PROVISIONS
 
           5.1           Certain Matters Relating to Receivables.  (a)  If an
Event of Default shall occur and be continuing, the Collateral Agent shall have
the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Collateral Agent may
require in connection with such test verifications.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
   (b)           The Collateral Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, subject to the Collateral Agent’s direction and
control, and the Collateral Agent may curtail or terminate said authority at any
time after the occurrence and during the continuance of an Event of Default.  If
required by the Collateral Agent at any time after the occurrence and during the
continuance of an Event of Default, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within two Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Collateral Agent if required, in a Collateral Account
maintained under the sole dominion and control of the Collateral Agent, subject
to withdrawal by the Collateral Agent for the account of the Lenders only as
provided in Section 5.5, and (ii) until so turned over, shall be held by such
Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor.  Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
 
   (c)           At the Collateral Agent’s reasonable request following the
occurrence and during the continuation of an Event of Default, each Grantor
shall deliver to the Collateral Agent all original and other documents
evidencing, and relating to, the agreements and transactions which gave rise to
the Receivables, including, without limitation, all original orders, invoices
and shipping receipts.
 
   (d)           It is understood that the provisions of this Section 5.1 apply
only to Receivables that constitute Collateral.
 
           5.2           Communications with Obligors; Grantors Remain
Liable.  (a)  The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Collateral Agent’s satisfaction the existence, amount and terms of any
Receivables.
 
   (b)           Upon the request of the Collateral Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables (other than Government Receivables) that the
Receivables have been assigned to the Collateral Agent for the ratable benefit
of the Secured Parties and that payments in respect thereof shall be made
directly to the Collateral Agent.
 
   (c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Collateral Agent or
any other Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any Lender be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.
 
   (d)           It is understood that the provisions of this Section 5.2 apply
only to Receivables that constitute Collateral.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
           5.3           Pledged Stock.  (a)  Unless an Event of Default shall
have occurred and be continuing and the Collateral Agent shall have given notice
to the relevant Grantor of the Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 5.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate or other organizational rights with respect to the Investment
Property; provided, however, that no vote shall be cast or corporate or other
organizational right exercised or other action taken which would result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.
 
   (b)           If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Investment Property and make application thereof to the Obligations in
such order as the Collateral Agent may determine, and (ii) any or all of the
Investment Property shall be registered in the name of the Collateral Agent or
its nominee, and the Collateral Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Investment Property at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Investment Property as if it
were the absolute owner thereof (including, without limitation, the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other organizational structure of any Issuer, or upon
the exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Investment Property, and in connection therewith, the
right to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may determine), all without
liability except to account for property actually received by it, but the
Collateral Agent shall have no duty to any Grantor to exercise any such right,
privilege or option and shall not be responsible for any failure to do so or
delay in so doing.
 
   (c)           Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing that (x) states
that an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Collateral Agent.
 
           5.4           Proceeds to be Turned Over To Collateral Agent.  In
addition to the rights of the Collateral Agent and the Lenders specified in
Section 5.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Collateral Agent and the other Secured Parties, segregated from other
funds of such Grantor, and shall, forthwith upon receipt by such Grantor, be
turned over to the Collateral Agent in the exact form received by such Grantor
(duly indorsed by such Grantor to the Collateral Agent, if required).  All
Proceeds received by the Collateral Agent hereunder shall be held by the
Collateral Agent in a Collateral Account maintained under its sole dominion and
control.  All Proceeds while held by the Collateral Agent in a Collateral
Account (or by such Grantor in trust for the Collateral Agent and the other
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 5.5.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
           5.5           Application of Proceeds.  If an Event of Default shall
have occurred and be continuing, at any time at the Collateral Agent’s election,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Obligations in the following order:
 
           First, to pay unpaid fees and expenses of the Collateral Agent under
the Loan Documents;
 
           Second, to pay unpaid fees and expenses of the Administrative Agent
and the Trustee, applied pro rata between the Administrative Agent and the
Trustee according to the amounts of such fees and expenses then due and owing
and remaining unpaid to the Administrative Agent and the Trustee;
 
           Third, to the Collateral Agent, for application by it towards payment
of amounts then due and owing and remaining unpaid in respect of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then due and owing and remaining unpaid to the Secured Parties;
 
           Fourth, any balance remaining after the Obligations shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.
 
          If at any time any moneys collected or received by the Collateral
Agent pursuant to this Agreement are distributable pursuant to this Section 5.5
to the Trustee or the other Note Secured Parties, and if the Trustee shall
notify the Collateral Agent in writing that no provision is made under the
relevant Indenture for the application of such moneys and that the Indenture
does not effectively provide for the receipt and the holding by the Trustee of
such moneys pending the application thereof, then the Collateral Agent, after
receipt of such notification, shall at the direction of the Trustee, invest such
amounts in Cash Equivalents maturing within 90 days after they are acquired by
the Collateral Agent or, in the absence of such direction, hold such moneys
uninvested and shall hold all such amounts so distributable and all such
investments and the net proceeds thereof in trust solely for the Trustee (in its
capacity as trustee) and for no other purpose until such time as the Trustee
shall request in writing the delivery thereof by the Collateral Agent for
application pursuant to such Indenture.  The Collateral Agent shall not be
responsible for any diminution in funds resulting from any such investment or
any liquidation thereof prior to maturity.
 
          In making the determination and allocations required by this Section
5.5, the Collateral Agent may conclusively rely upon information supplied by the
Trustee as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the relevant Borrower Note Obligations and
information supplied by the Administrative Agent as to the amounts of unpaid
principal and interest and other amounts outstanding with respect to the
Borrower Credit Agreement Obligations and Guarantor Obligations, and the
Collateral Agent shall have no liability to any of the Secured Parties for
actions taken in reliance on such information, provided, that nothing in this
sentence shall prevent any Grantor from contesting any amounts claimed by any
Secured Party in any information so supplied.
 
          If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Obligations to which it is then entitled in accordance with this
Agreement, such Secured Party shall hold such payment or recovery in trust for
the benefit of all Secured Parties for distribution in accordance with this
Section 5.5.
 
          Each of the Secured Parties hereby agrees not to challenge or question
in any proceeding the validity or enforceability of this Agreement (in each case
as a whole or any term or provision contained herein) or the validity of any
Lien or financing statement in favor of the Collateral Agent for the benefit of
all the Secured Parties as provided in this Agreement, or the equal and ratable
sharing of any such Lien.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
           5.6           Code and Other Remedies.  If an Event of Default shall
occur and be continuing, the Collateral Agent, on behalf of the Secured Parties,
may, and upon the request of the Required Lenders shall, exercise, in addition
to all other rights and remedies granted to them in this Agreement and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law.  Without limiting the generality of the foregoing,
the Collateral Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances, to the extent permitted by applicable law,
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Collateral Agent or any Lender or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk (it being
understood that ownership of the Pledged Stock issued by the HUD Owners and the
HUD Lessees may only be transferred with the approval of the U.S. Department of
Housing and Urban Development).  The Collateral Agent or any Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each Grantor
further agrees, at the Collateral Agent’s request, to assemble the Collateral
and make it available to the Collateral Agent at places which the Collateral
Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.6, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Collateral Agent and the Secured Parties
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in
accordance with Section 5.5, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Collateral Agent or any Secured Party
arising out of the exercise by them of any rights hereunder.  If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.
 
           5.7           Registration Rights.  (a)  If the Collateral Agent
shall determine to exercise its right to sell any or all of the Pledged Stock
pursuant to Section 5.6, and if in the opinion of the Collateral Agent it is
necessary or advisable to have the Pledged Stock, or that portion thereof to be
sold, registered under the provisions of the Securities Act, the relevant
Grantor will cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Stock, or that portion thereof to be sold, under the provisions of
the Securities Act, (ii) use commercially reasonable efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto.  Each Grantor agrees to
use commercially reasonable efforts to cause such Issuer to comply with the
provisions of the securities or “Blue Sky” laws of any and all jurisdictions
which the Collateral Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
   (b)           Each Grantor recognizes that the Collateral Agent may be unable
to effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
 
   (c)           Each Grantor agrees to use commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Pledged Stock pursuant to this Section 5.7
valid and binding and in compliance with any and all other applicable
Requirements of Law.  Each Grantor further agrees that a breach of any of the
covenants contained in this Section 5.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
 
           5.8           Subordination.
 
          Each Grantor hereby agrees that, upon the occurrence and during the
continuance of an Event of Default, unless otherwise agreed by the
Administrative Agent, all Indebtedness owing by it to any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of such Grantor’s Obligations.


           5.9           Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of the Collateral
are insufficient to pay its Borrower Credit Agreement Obligations or Guarantor
Obligations, as applicable, and the fees and disbursements of any attorneys
employed by the Collateral Agent or any other Credit Agreement Secured Party to
collect such deficiency.
 
 
SECTION 6.       THE COLLATERAL AGENT
 
           6.1           Collateral Agent’s Appointment as Attorney-in-Fact,
etc.  (a)  Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Collateral Agent the power and right,
on behalf of such Grantor, without notice to or assent by such Grantor, to do
any or all of the following:
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable
constituting Collateral or with respect to any other Collateral and file any
claim or take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Receivable constituting
Collateral or with respect to any other Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Collateral Agent may request to evidence the Collateral Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 5.6
or 5.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;  (2) 
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral;  (3)  sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral;  (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may deem appropriate; (7)
assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Collateral
Agent were the absolute owner thereof for all purposes, and do, at the
Collateral Agent’s option and such Grantor’s expense, at any time, or from time
to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Collateral Agent’s and
the other Secured Parties’ security interests therein and to effect the intent
of this Agreement, all as fully and effectively as such Grantor might do.
 
Anything in this Section 6.1(a)  to the contrary notwithstanding, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 6.1(a) unless an Event of Default shall have
occurred and be continuing.
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
   (b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may perform or comply, or otherwise cause performance
or compliance, with such agreement.
 
   (c)           The expenses of the Collateral Agent incurred in connection
with actions undertaken as provided in this Section 6.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Collateral Agent on demand.
 
   (d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
           6.2           Duty of Collateral Agent.  The Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Collateral Agent
deals with similar property for its own account.  Neither the Collateral Agent,
any Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the Lenders hereunder are solely to protect the Collateral Agent’s and the
Lenders’ interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Lender to exercise any such powers.  The Collateral
Agent and the Lenders shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct.
 
           6.3           Execution of Financing Statements.  Pursuant to any
applicable law, each Grantor authorizes the Collateral Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Collateral Agent determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement.  Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property” (subject to appropriate exclusions) in any such financing
statements.  Each Grantor hereby ratifies and authorizes the filing by the
Collateral Agent of any financing statement with respect to the Collateral made
prior to the date hereof.
 
           6.4           Authority of Collateral Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between the Collateral Agent and the
other Secured Parties, be governed by this Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
           6.5           Appointment and Authorization.
 
          By accepting the benefits hereof, each of the Secured Parties hereby
irrevocably appoints the Collateral Agent as its agent and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto, and the Collateral
Agent hereby accepts such appointment.
 
           6.6           Collateral Agent and Affiliates.
 
          The bank serving as the Collateral Agent hereunder shall have the same
rights and powers in its capacity as a Secured Party as any other Secured Party
and may exercise the same as though it were not the Collateral Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower, the Guarantors or any
Subsidiary or other Affiliate of the Borrower or the Guarantors as if it were
not the Collateral Agent hereunder.
 
           6.7           Action by Collateral Agent.  The Collateral Agent shall
not have any duties or obligations except those expressly set forth
herein.  Without limiting the generality of the foregoing, (a) the Collateral
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing, (b) the
Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Collateral Agent is required to exercise
in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as provided in Section 7.1), and (c) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Collateral Agent or any of its Affiliates in any
capacity.  The Collateral Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as provided in Section 7.1) or
otherwise.  The Collateral Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Collateral Agent by another Secured Party, and the Collateral Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under or in connection with this Agreement or
any other Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Collateral Agent.
 
   (b)            The obligations of the Collateral Agent to the Note Secured
Parties hereunder shall be limited solely to (i) holding the Collateral for the
ratable benefit of the Note Secured Parties for so long as (A) any Borrower Note
Obligations remain outstanding and (B) such Borrower Note Obligations are
secured by such Collateral, (ii) subject to the terms of this Agreement,
enforcing the rights of the Note Secured Parties in their capacities as Secured
Parties in respect of Collateral and (iii) distributing any proceeds received by
the Collateral Agent from the sale, collection or realization of the Collateral
to the Note Secured Parties in respect of the Borrower Note Obligations in
accordance with the terms of this Agreement.  No Note Secured Party shall be
entitled to exercise (or direct the Collateral Agent to exercise) any rights or
remedies hereunder with respect to the Borrower Note Obligations or the
Collateral, including, without limitation, the right to enforce actions pursuant
to this Agreement, request any action, institute proceedings, give any
instructions or notices, make any election, make collections, sell or otherwise
foreclose on any portion of the Collateral or receive any payment (except for
its right to receive payments in the manner expressly provided in Section
5.5).  This Agreement shall not create any liability of the Collateral Agent or
the Credit Agreement Secured Parties to the Note Secured Parties by reason of
actions with respect to the creation, perfection or continuation of the security
interests on the Collateral, actions with respect to the occurrence of a Default
or an Event of Default, actions with respect to the foreclosure upon, sale,
release, or depreciation of, or failure to realize upon, any of the Collateral,
actions with respect to the collection of any claim for all or any part of the
Borrower Note Obligations from any debtor, guarantor or any other party or the
valuation, use or protection of the Collateral.  By acceptance of the benefits
under this Agreement, the Note Secured Parties will be deemed to have
acknowledged and agreed that the provisions of the preceding sentence are
intended to induce the Credit Agreement Secured Parties to permit such Persons
to be Secured Parties under this Agreement and are being relied upon by the
Credit Agreement Secured Parties as consideration therefor.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
   (c)           The Collateral Agent shall not be required to ascertain or
inquire as to the performance by the Borrower of the Borrower Note Obligations.
 
           6.8           Credit Decision.
 
          By accepting the benefits hereof, each Secured Party acknowledges that
it has, independently and without reliance upon the Collateral Agent or any
other Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision regarding the making or
continuation of extensions of credit to the Borrower.  By accepting the benefits
hereof, each Secured Party also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, the 2006 Indenture, any related agreement or
any document furnished hereunder or thereunder.
 
SECTION 7.      MISCELLANEOUS
 
           7.1           Amendments in Writing.  None of the terms or provisions
of this Agreement may be waived, amended, supplemented or otherwise modified
except in accordance with Section 10.1 of the Credit Agreement.
 
           7.2           Notices.  All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Collateral Agent, and as set
forth on Schedule 1 in the case of the Grantors, or to such other address as may
be hereafter notified by the respective parties hereto:
 
   Collateral Agent:
JPMorgan Chase Bank, N.A.
  383 Madison Avenue, 24th Floor   New York, NY 10179  
Attention: Dawn Lee Lum, Executive Director
 
Telecopy: (212) 270-3279
 
Telephone: (212) 270-2472
     
With a copy to:
     
JPMorgan Chase Bank, N.A.
  1111 Fannin Street, 10th Floor  
Houston, TX 77002-6925
 
Attention: Maria Saez
 
Telecopy: (713) 374-4312
 
Telephone: (713) 750-2535

 
 
 
21

--------------------------------------------------------------------------------

 

 
provided that any notice, request or demand to or upon the Collateral Agent
shall not be effective until received.
 
           7.3           No Waiver by Course of Conduct; Cumulative
Remedies.  Neither the Collateral Agent nor any other Secured Party shall by any
act (except by a written instrument pursuant to Section 7.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
 
           7.4           Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Collateral Agent and the other Secured Parties and their
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent.
 
           7.5           Counterparts.  This Agreement may be executed by one or
more of the parties to this Agreement on any number of separate counterparts
(including by telecopy), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
 
           7.6           Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
           7.7           Section Headings.  The Section headings used in this
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.
 
           7.8           Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Collateral Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Collateral Agent or
any Lender relative to subject matter hereof and thereof not expressly set forth
or referred to herein or in the other Loan Documents.
 
           7.9           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
           7.10         Submission To Jurisdiction; Waivers.  Each Grantor
hereby irrevocably and unconditionally:
 
   (a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
   (b)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
   (c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 7.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
 
   (d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
   (e)           waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
           7.11          Acknowledgements.  Each Grantor hereby acknowledges
that:
 
   (a)           it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party;
 
   (b)           neither the Collateral Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Collateral Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
   (c)           no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Grantors and the Lenders.
 
           7.12         Additional Grantors.  Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 6.10 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.
 
           7.13         Releases.  (a)  At such time as the Loans, the
Reimbursement Obligations and the other Borrower Credit Agreement Obligations
(other than Obligations in respect of Specified Swap Agreements) shall have been
paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Collateral Agent and each Grantor
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
   (b)           If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Grantor in a transaction permitted by the Credit
Agreement, then the Collateral Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral.  At the request and sole expense of the Borrower, a
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
the Borrower shall have delivered to the Collateral Agent, at least two Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Credit Agreement and the other
Loan Documents.
 
   (c)           If any Grantor shall enter into a Receivables Financing
pursuant to which all or any of such Grantor’s Receivables, participation
interests in such Receivables or Gift Shop Assets are to be sold or pledged as
collateral, then the Receivables, Related Security and Gift Shop Assets of such
Grantor that are the subject of such Receivables Financing shall immediately and
without further act be released from the Liens created hereby to the extent that
the aggregate outstanding amount of the purchase price or loan from the
applicable lenders or investors under all Receivables Financings at any time
does not exceed $500,000,000.  Such Grantor is authorized to file appropriate
UCC-3 financing statement amendments in form reasonably satisfactory to the
Collateral Agent reflecting any such release.  At the request and sole expense
of the Borrower in connection with any such release, the Collateral Agent shall
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such release, including the delivery of a
confirmation of such release to any applicable financing party or trustee.  The
Borrower notifies the Collateral Agent that, as of the date hereof, the Grantors
identified on Annex 2 hereto are parties to the Existing Receivables Facility
pursuant to which the Receivables, Related Security, Collections and Gift Shop
Assets of such Grantors are not included in the Collateral pursuant to clauses
(v) and (vi) of the final paragraph of Section 2.  The Collateral Agent
acknowledges that the Receivables and Gift Shop Assets of such Grantors that are
disposed of or subject to a Lien in connection with the Existing Receivables
Financing are not subject to the Liens of this Agreement.
 
           7.14         WAIVER OF JURY TRIAL.  EACH GRANTOR HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
[Remainder of Page Intentionally Left Blank]
 


 
24

--------------------------------------------------------------------------------

 
 
 
 
          IN WITNESS WHEREOF, each of the undersigned has caused this Collateral
Agreement to be duly executed and delivered as of the date first above written.
 
 

  UNIVERSAL HEALTH SERVICES, INC.          
 
By:
/s/        Title:                   

 
 

  [NAME OF GRANTOR]          
 
By:
/s/        Title:                   

 
 
 
 
  25

--------------------------------------------------------------------------------

 
 
 
Schedule 1
 
NOTICE ADDRESSES OF GRANTORS
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 
Pledged Stock:
 
Issuer
 
Class of Stock
 
Stock Certificate No.
 
No. of Shares

 
 
 
 
 
 
Pledged Notes:
 
Issuer
   
Payee
 
Principal Amount


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 3
 
FILINGS AND OTHER ACTIONS
 
 
REQUIRED TO PERFECT SECURITY INTERESTS
 
 
Uniform Commercial Code Filings
 
 
[List each office where a financing statement is to be filed]*
 
 
Patent and Trademark Filings
 
 
[List all filings]
 
 
Actions with respect to Pledged Stock**
 
 
Other Actions
 
 
[Describe other actions to be taken]
 

_______________________
 
*
Note that perfection of security interests in patents and trademarks requires
filings under the UCC in the jurisdictions where filings would be made for
general intangibles, as well as filings in the U.S Copyright Office and the U.S.
Patent & Trademark Office.

**
If the interest of a Grantor in Pledged Stock appears on the books of a
financial intermediary, a control agreement as described in Section 8-106 of the
New York UCC will be required.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 4
 
LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE
 

     
Grantor
Jurisdiction of
Organization
Location of Chief
Executive Office

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 5
 
LOCATIONS OF INVENTORY AND EQUIPMENT
 

   
Grantor
Locations

 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 6
 
 
COPYRIGHTS AND COPYRIGHT LICENSES
 
 
 
PATENTS AND PATENT LICENSES
 
 
 
TRADEMARKS AND TRADEMARK LICENSES
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
ACKNOWLEDGEMENT AND CONSENT
 
The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement dated as of November 15, 2010 (the “Agreement”), made by the Grantors
parties thereto for the benefit of JPMorgan Chase Bank, N.A., as Collateral
Agent.  The undersigned agrees for the benefit of the Collateral Agent and the
Lenders as follows:
 
1.           The undersigned will be bound by the terms of the Agreement and
will comply with such terms insofar as such terms are applicable to the
undersigned.
 
2.           The undersigned will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.5(a) of
the Agreement.
 
3.           The terms of Sections 5.3(c) and 5.7 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.3(c) or 5.7 of the Agreement.
 


[Signature Pages Follow]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex 1 to
Collateral Agreement
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the banks and other financial institutions or entities (the “Lenders”)
parties to the Credit Agreement referred to below.  All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.
 
W I T N E S S E T H :
 
WHEREAS, Universal Health Services, Inc. (the “Borrower”), the Lenders and the
Collateral Agent have entered into a Credit Agreement, dated as of November 15,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Collateral Agreement, dated as of November 15, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Collateral Agent for the ratable benefit of the Secured Parties;
 
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Collateral Agreement; and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Grantor, as provided in Section 7.12 of the Collateral
Agreement, hereby becomes a party to the Collateral Agreement as a Grantor
thereunder with the same force and effect as if originally named therein as a
Grantor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Collateral Agreement.  The Additional Grantor
hereby represents and warrants that each of the representations and warranties
contained in Section 3 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 

  [ADDITIONAL GRANTOR]          
 
By:
/s/        Name       Title         

 
 
 
 
2

--------------------------------------------------------------------------------

 
 
Annex 1-A to
Assumption Agreement
 
Supplement to Schedule 1
 
 
Supplement to Schedule 2
 
 
Supplement to Schedule 3
 
 
Supplement to Schedule 4
 
 
Supplement to Schedule 5
 
 
Supplement to Schedule 6
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Annex 2 to
Collateral Agreement
 
 
Legal Entity
State of Formation
Aiken Regional Medical Centers, Inc.
South Carolina
Auburn Regional Medical Center, Inc.
Washington
District Hospital Partners, L.P.
District of Columbia
Fort Duncan Medical Center, L.P.
Delaware
Lancaster Hospital Corporation
California
Laredo Regional Medical Center, L.P.
Delaware
Manatee Memorial Hospital, L.P.
Delaware
McAllen Hospitals, L.P.
Delaware
Northwest Texas Healthcare System, Inc.
Texas
Sparks Family Hospital, Inc.
Nevada
Summerlin Hospital Medical Center LLC
Delaware
UHS of Oklahoma, Inc.
Oklahoma
UHS of Texoma, Inc.
Delaware
UHS-Corona, Inc.
Delaware
Universal Health Services of Rancho Springs, Inc.
California
Valley Health System LLC
Delaware
Wellington Regional Medical Center, Incorporated
Florida




 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF SUBSIDIARY GUARANTEE AGREEMENT
 
[See attached]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
GUARANTEE AGREEMENT
 
 
made by
 
 
certain Subsidiaries of
 
 
UNIVERSAL HEALTH SERVICES, INC.
 
 
in favor of
 
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
 
 
Dated as of November 15, 2010
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

 


TABLE OF CONTENTS
 
Page
 
 
SECTION 1.
DEFINED TERMS
1
1.1
Definitions.
1
1.2
Other Definitional Provisions.
2
     
SECTION 2.
GUARANTEE
2
2.1
Guarantee.
2
2.2
Right of Contribution.
3
2.3
No Subrogation.
3
2.4
Amendments, etc. with respect to the Borrower Obligations.
4
2.5
Guarantee Absolute and Unconditional.
4
2.6
Reinstatement.
5
2.7
Payments.
5
     
SECTION 3.
MISCELLANEOUS
5
3.1
Amendments in Writing.
5
3.2
Notices.
5
3.3
No Waiver by Course of Conduct; Cumulative Remedies.
5
3.4
Enforcement Expenses; Indemnification.
5
3.5
Successors and Assigns.
6
3.6
Set-Off.
6
3.7
Counterparts.
6
3.8
Severability.
6
3.9
Section Headings.
6
3.10
Integration.
6
3.11
GOVERNING LAW.
6
3.12
Submission To Jurisdiction; Waivers.
7
3.13
Acknowledgements.
7
3.14
Additional Guarantors.
7
3.15
WAIVER OF JURY TRIAL.
7
     
SCHEDULES
           Schedule 1   Notice Addresses  

 
             
 
 
 
i

--------------------------------------------------------------------------------

 
 

 
GUARANTEE AGREEMENT
 
GUARANTEE AGREEMENT, dated as of November 15, 2010, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”), in favor of JPMorgan Chase Bank,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the banks and other financial institutions or entities (the “Lenders”) from time
to time parties to the Credit Agreement, dated as of November 15, 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Universal Health Services, Inc. (the “Borrower”), the Lenders
and the Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each Guarantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the Guarantors in connection with the operation of their respective
businesses;
 
WHEREAS, the Borrower and the Guarantors are engaged in related businesses, and
each Guarantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Guaranteed Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Guarantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Guaranteed Parties, as follows:
 
 
SECTION 1.  DEFINED TERMS
 
1.1   Definitions.  (a)  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
 
(b)    The following terms shall have the following meanings:
 
        “Agreement”:  this Guarantee Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.
 
“Borrower Obligations”:  the collective reference to the unpaid principal of and
interest on the Loans and Reimbursement Obligations and all other obligations
and liabilities of the Borrower (including, without limitation, interest
accruing at the then applicable rate provided in the Credit Agreement after the
maturity of the Loans and Reimbursement Obligations and interest accruing at the
then applicable rate provided in the Credit Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) to the
Administrative Agent or any Lender (or, in the case of any Specified Swap
Agreement or Specified Cash Management Agreement, any Affiliate of any Lender),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, this Agreement, the other Loan Documents, any Letter
of Credit, any Specified Swap Agreement, any Specified Cash Management Agreement
or any other document made, delivered or given in connection with any of the
foregoing, in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel that are required to be paid
by the Borrower pursuant to the terms of any of the foregoing agreements).
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document,
any Specified Swap Agreement or any Specified Cash Management Agreement to which
such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
that are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document).
 
“Guaranteed Parties”:  the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Borrower Obligations or
Guarantor Obligations, as applicable, are owed.
 
        “Obligations”:  (i) in the case of the Borrower, the Borrower
Obligations, and (ii) in the case of each Guarantor, its Guarantor Obligations.
 
1.2   Other Definitional Provisions.  (a)  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
 
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
 
SECTION 2.  GUARANTEE
 
    2.1   Guarantee.  (a)  Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Guaranteed Parties and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)           Each Guarantor agrees that the Borrower Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Borrower Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, no Letter of Credit shall be outstanding and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement the Borrower may be free from any Borrower
Obligations.
 
(e)    No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of the Borrower
Obligations), remain liable for the Borrower Obligations up to the maximum
liability of such Guarantor hereunder until the Borrower Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.
 
2.2   Right of Contribution.  Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Borrower Obligations, nor shall any Guarantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrower on
account of the Borrower Obligations are paid in full, no Letter of Credit shall
be outstanding and the Commitments are terminated.  If any amount shall be paid
to any Guarantor on account of such subrogation rights at any time when all of
the Borrower Obligations shall not have been paid in full, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
2.4   Amendments, etc. with respect to the Borrower Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released.  Neither the Administrative Agent
nor any Lender shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for the Borrower Obligations or for
the guarantee contained in this Section 2 or any property subject thereto.
 
2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section
2.  Each Guarantor waives diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon the Borrower or any of the
Guarantors with respect to the Borrower Obligations.  Each Guarantor understands
and agrees that the guarantee contained in this Section 2 shall be construed as
a continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other Person against the Administrative Agent or any Lender, or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Borrower
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations or any right
of offset with respect thereto, and any failure by the Administrative Agent or
any Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
 
2.7           Payments.  Each Guarantor hereby agrees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in
Dollars at the Funding Office.
 
 
SECTION 3.  MISCELLANEOUS
 
3.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
 
3.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Guarantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
 
3.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion.  The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
 
3.4           Enforcement Expenses; Indemnification.  (a)  Each Guarantor agrees
to pay or reimburse each Lender and the Administrative Agent for all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(d)           The agreements in this Section 3.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
3.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.
 
3.6           Set-Off.  In addition to any rights and remedies of the Lenders
provided by law, each Lender shall have the right, without notice to any
Guarantor, any such notice being expressly waived by each Guarantor to the
extent permitted by applicable law, upon any Obligations not being paid by the
Borrower and becoming due and payable by any Guarantor (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Guarantor.  Each Lender
agrees promptly to notify the relevant Guarantor and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.
 
3.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
 
3.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
3.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
3.10          Integration.  This Agreement and the other Loan Documents
represent the agreement of the Guarantors, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof and thereof not expressly
set forth or referred to herein or in the other Loan Documents.
 
3.11         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
3.12          Submission To Jurisdiction; Waivers.  Each Guarantor hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Section 3.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 
(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
3.13          Acknowledgements.  Each Guarantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Administrative Agent and Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Guarantors and the Lenders.
 
3.14          Additional Guarantors.  Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Guarantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Annex 1 hereto.
 
3.15         WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.
 
 

  UNIVERSAL HEALTH SERVICES, INC.          
 
By:
/s/        Name:        Title:           

 

  [NAME OF GUARANTOR]          
 
By:
/s/        Name:        Title:           

 
  [Signature Page to Guarantee Agreement]
 

--------------------------------------------------------------------------------

 

 

 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
         
 
By:
/s/        Name:          Title:             

 
 
    [Signature Page to Guarantee Agreement]
 

--------------------------------------------------------------------------------

 
 

 
Schedule 1
 
NOTICE ADDRESSES OF GUARANTORS
 


The address for all Guarantors is:


Attention: Cheryl K. Ramagano
367 South Gulph Road
King of Prussia, Pennsylvania 19406
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Annex 1 to
Guarantee Agreement
 
 
ASSUMPTION AGREEMENT, dated as of ________________, 200_, made by
______________________________ (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.
 
W I T N E S S E T H :
 
WHEREAS, Universal Health Services, Inc. (the “Borrower”), the Lenders and the
Administrative Agent have entered into a Credit Agreement, dated as of November
15, 2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
 
WHEREAS, in connection with the Credit Agreement, certain of the Borrower’s
Affiliates (other than the Additional Guarantor) have entered into the Guarantee
Agreement, dated as of November 15, 2010 (as amended, supplemented or otherwise
modified from time to time, the “Guarantee Agreement”) in favor of the
Administrative Agent for the ratable benefit of the Guaranteed Parties;
 
WHEREAS, the Credit Agreement requires the Additional Guarantors to become a
party to the Guarantee Agreement; and
 
WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee Agreement.  By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor
thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in the Schedules to the Guarantee Agreement.
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 

  [ADDITIONAL GUARANTOR]          
 
By:
/s/        Name:         Title:              

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
Annex 1-A to
Assumption Agreement
 
Supplement to Schedule 1
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
CLOSING CERTIFICATE
 
 
Pursuant to Section 5.1(h) of the Credit Agreement, dated as of [         ],
2010 (the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Universal Health Services, Inc. (the “Borrower”), the Lenders
party thereto, the Co-Documentation Agents and Co-Syndication Agents named
therein and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), the undersigned [INSERT TITLE OF OFFICER]
of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies as
follows:
 
1.      The representations and warranties of the Certifying Loan Party set
forth in Sections 4.3, 4.4, 4.5, 4.14, 4.16, 4.19, 4.20, 4.21 and 4.22 of the
Credit Agreement are true and correct in all material respects on and as of the
date hereof with the same effect as if made on the date hereof, except for
representations and warranties (i) expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date or (ii) qualified as to
“materiality” or “Material Adverse Effect” in which case such representations
and warranties shall be true and correct in all respects. [Borrower only]
 
2.      ___________________ is the duly elected and qualified Corporate
Secretary of the Certifying Loan Party and the signature set forth for such
officer below is such officer’s true and genuine signature.
 
3.      No Default or Event of Default under Section 8(f) of the Credit
Agreement has occurred and is continuing as of the date hereof or after giving
effect to the Loans to be made on the date hereof and the use of proceeds
thereof.  [Borrower only]
 
4.      The conditions precedent set forth in Section 5.1 of the Credit
Agreement were satisfied as of the Closing Date.  [Borrower only]
 
The undersigned Corporate Secretary of the Certifying Loan Party certifies as
follows:
 
5.      Attached hereto as Annex 1 is a true and complete copy of resolutions
duly adopted by the Board of Directors of the Certifying Loan Party; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption to and including the
date hereof and are now in full force and effect and are the only corporate
proceedings of the Certifying Loan Party now in force relating to or affecting
the matters referred to therein.
 
6.      Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.      Attached hereto as Annex 3 is a true and complete copy of the
Certificate of Incorporation of the Certifying Loan Party as in effect on the
date hereof.
 
8.      Attached hereto as Annex 4 is a true and complete copy of a long form
good standing certificate for the Certifying Loan Party from its jurisdiction of
organization.
 
9.      The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:
 
Name
Office
Signature
                       

 
 
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
 

         
 
   
 
 
Name:
   
Name: 
 
Title: 
   
Title:  Corporate Secretary
 

 
Date:  _______________, 201_
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF MORTGAGE
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
 
Reference is made to the Credit Agreement, dated as of  [         ], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Universal Health Services, Inc. (the “Borrower”), the Lenders
party thereto, the Documentation Agent and Syndication Agent named therein and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
 
The Assignor identified on Schedule l hereto (the “Assignor”) and the Assignee
identified on Schedule l hereto (the “Assignee”) agree as follows:
 
1.      The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to those credit facilities contained in the
Credit Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.
 
2.      The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that the Assignor has not
created any adverse claim upon the interest being assigned by it hereunder and
that such interest is free and clear of any such adverse claim and (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
 
3.      The Assignee (a) represents and warrants that it is legally authorized
to enter into this Assignment and Assumption; (b) confirms that it has received
a copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 4.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (d) appoints and authorizes the
Agents to take such action as agent on its behalf and to exercise such powers
and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; and (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligation pursuant to Section 2.19(d) of the Credit
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.      The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the “Effective
Date”).  Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
 
5.      Assuming such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the
Effective Date or accrue subsequent to the Effective Date.  The Assignor and the
Assignee shall make all appropriate adjustments in payments by the Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.
 
6.      From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement.
 
7.      This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as of  [      ], 2010 ,
among Universal Health Services, Inc. (the “Borrower”),
the Lenders party thereto, the Documentation Agent and Syndication Agent named
therein
and JPMorgan Chase Bank, N.A., as Administrative Agent
 
 
Name of Assignor: _______________________
 
Name of Assignee: _______________________
 
Effective Date of Assignment: _________________
 
 
Credit Facility Assigned
Principal
Amount Assigned
Commitment Percentage Assigned
       
$_________
_____.__________%

 
 
[Name of Assignee]
[Name of Assignor]
   
By:
   
By:
      Title:     Title:  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
Accepted for Recordation in the Register:
Required Consents (if any):
       
J.P. Morgan Chase Bank, N.A., as
Administrative Agent
Universal Health Services, Inc.
     
By:
   
By:
    Title:   Title:  

 
 

 
J.P. Morgan Chase Bank, N.A., as
   
 
   
By:
     
 
  Title:  

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1
 
FORM OF LEGAL OPINION OF GENERAL COUNSEL OF
UNIVERSAL HEALTH SERVICES, INC.


 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F-2
 
FORM OF LEGAL OPINION OF FULBRIGHT & JAWORSKI LLP
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF EXEMPTION CERTIFICATE
 
Reference is made to the Credit Agreement, dated as of [      ], 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Universal Health Services, Inc. (the “Borrower”), the Lenders
party thereto, the Documentation Agent and Syndication Agent named therein and
JPMorgan Chase Bank, N.A, as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.  ______________________ (the “Non-U.S. Lender”) is providing
this certificate pursuant to Section 2.19(d) of the Credit Agreement.  The
Non-U.S. Lender hereby represents and warrants that:
 
1.  The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.
 
2.  The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”).  In this regard, the
Non-U.S. Lender further represents and warrants that:
 
(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction; and
 
(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements.
 
3.  The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.
 
4.  The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
 
IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 

 
[NAME OF NON-U.S. LENDER]
         
 
By:
        Name:        Title:   

 

   Date:                       

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
FORM OF
COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of [       ], 2010 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Universal
Health Services, Inc. (the “Borrower”), the Lenders party thereto ), the
Documentation Agent and Syndication Agent named therein and JPMorgan Chase Bank,
N.A, as administrative agent (in such capacity, the “Administrative
Agent”).  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
 
1.      I am the duly elected, qualified and acting [___________] of the
Borrower.
 
2.      I have reviewed and am familiar with the contents of this Certificate.
 
3.      I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower during the accounting
period covered by the financial statements attached hereto as Attachment 1 (the
“Financial Statements”), and to the best of my knowledge, during such accounting
period, each Loan Party has observed or performed all of its covenants and other
agreements and satisfied every condition contained the Credit Agreement and the
Loan Documents to which it is a party to be observed, performed or satisfied by
it. Such review did not disclose the existence during or at the end of the
accounting period covered by the Financial Statements, and I have no knowledge
of the existence, as of the date of this Certificate, of any condition or event
which constitutes a Default or Event of Default[, except as set forth below].
 
4.      Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 7.1, 7.2, 7.3, 7.5, 7.6, 7.7, 7.8 and
7.11 of the Credit Agreement.
 
IN WITNESS WHEREOF, I have executed this Certificate this _____ day of ____,
201__.
 
 
 
 

       
 
 
        Name:        Title:   

 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
to Compliance Certificate
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2
to Compliance Certificate
 
 
 
The information described herein is as of ______, ____, and pertains to the
period from _________, ____ to ________________ __, ____.
 
 
\
 
 
 
 
 
 
 

--------------------------------------------------------------------------------